OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (804) 484-1401 Date of fiscal year end: October 31, 2013 Date of reporting period: July 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS July 31, 2013 (Unaudited) COMMON STOCKS - 94.2% Shares Value Consumer Discretionary - 15.1% Auto Components - 1.9% Cooper Tire & Rubber Company $ Dana Holding Corporation Dorman Products, Inc. (a) Drew Industries, Inc. (a) Exide Technologies (b) Federal-Mogul Corporation (b) Fuel Systems Solutions, Inc. (b) Gentex Corporation (a) Gentherm, Inc. (b) Goodyear Tire & Rubber Company (The) (b) Icahn Enterprises, L.P. Lear Corporation Magna International, Inc. - Class A Modine Manufacturing Company (a) (b) Motorcar Parts of America, Inc. (b) Shiloh Industries, Inc. Spartan Motors, Inc. (a) Stoneridge, Inc. (a) (b) Superior Industries International, Inc. (a) Tongxin International Ltd. (b) 99 Tower International, Inc. (b) UQM Technologies, Inc. (b) Automobiles - 0.1% Rush Enterprises, Inc. - Class B (b) Thor Industries, Inc. Winnebago Industries, Inc. (b) Distributors - 0.1% Core-Mark Holding Company, Inc. VOXX International Corporation (b) Diversified Consumer Services - 0.8% Ascent Capital Group, Inc. - Class A (b) Bridgepoint Education, Inc. (b) Bright Horizons Family Solutions, Inc. (b) Capella Education Company (b) Career Education Corporation (b) Carriage Services, Inc. China Education Alliance, Inc. (b) Hillenbrand, Inc. ITT Educational Services, Inc. (b) 46 Lincoln Educational Services Corporation Mac-Gray Corporation Sotheby's Steiner Leisure Ltd. (a) (b) Stewart Enterprises, Inc. - Class A (a) Universal Technical Institute, Inc. 1 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Discretionary - 15.1% (Continued) Hotels, Restaurants & Leisure - 3.6% AFC Enterprises, Inc. (a) (b) $ Ameristar Casinos, Inc. (a) Arcos Dorados Holdings, Inc. - Class A Bally Technologies, Inc. (a) (b) Bloomin' Brands, Inc. (b) Bob Evans Farms, Inc. Bravo Brio Restaurant Group, Inc. (b) Brinker International, Inc. 56 Buffalo Wild Wings, Inc. (b) Burger King Worldwide, Inc. Carrols Restaurant Group, Inc. (a) (b) CEC Entertainment, Inc. Cedar Fair, L.P. Choice Hotels International, Inc. Churchill Downs, Inc. (a) Denny's Corporation (b) DineEquity, Inc. Einstein Noah Restaurant Group, Inc. Famous Dave's of America, Inc. (b) Fiesta Restaurant Group, Inc. (a) (b) Frisch's Restaurants, Inc. Hyatt Hotels Corporation - Class A (b) International Speedway Corporation - Class A Isle of Capri Casinos, Inc. (b) Jack in the Box, Inc. (a) (b) Jamba, Inc. (a) (b) Kona Grill, Inc. (b) Krispy Kreme Doughnuts, Inc. (a) (b) Marcus Corporation (a) Monarch Casino & Resort, Inc. (b) Morgans Hotel Group Company (b) MTR Gaming Group, Inc. (b) Multimedia Games Holding Company, Inc. (a) (b) Nathan's Famous, Inc. (b) Orient-Express Hotels Ltd. - Class A (a) (b) Panera Bread Company - Class A (b) Papa John's International, Inc. (a) (b) Penn National Gaming, Inc. (b) Pinnacle Entertainment, Inc. (b) Premier Exhibitions, Inc. (b) Rick's Cabaret International, Inc. (b) Ruth's Hospitality Group, Inc. Scientific Games Corporation (a) (b) SeaWorld Entertainment, Inc. SHFL entertainment, Inc. (a) (b) Sonic Corporation (b) Speedway Motorsports, Inc. Texas Roadhouse, Inc. Tim Hortons, Inc. - ADR Town Sports International Holdings, Inc. (a) 2 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Discretionary - 15.1% (Continued) Hotels, Restaurants & Leisure - 3.6% (Continued) Vail Resorts, Inc. $ Wendy's Company (The) WMS Industries, Inc. (b) Wynn Resorts Ltd. Household Durables - 1.1% American Greetings Corporation - Class A (a) Bassett Furniture Industries, Inc. Cavco Industries, Inc. (b) CSS Industries, Inc. D.R. Horton, Inc. EveryWare Global, Inc. (b) Furniture Brands International, Inc. (b) Harman International Industries, Inc. Helen of Troy Ltd. (a) (b) Hooker Furniture Corporation iRobot Corporation (b) Kid Brands, Inc. (a) (b) La-Z-Boy, Inc. Libbey, Inc. (a) (b) Meritage Homes Corporation (b) Mohawk Industries, Inc. (b) NIVS IntelliMedia Technology Group, Inc. (a) (b) (c) Skyline Corporation (b) Taylor Morrison Home Corporation - Class A (b) TRI Pointe Homes, Inc. (b) Tupperware Brands Corporation Universal Electronics, Inc. (b) William Lyon Homes - Class A (b) ZAGG, Inc. (b) Internet & Catalog Retail - 0.3% 1-800-FLOWERS.COM, Inc. - Class A (b) Amazon.com, Inc. (b) CafePress, Inc. (b) HomeAway, Inc. (b) HSN, Inc. Liberty Ventures - Series A (b) MakeMyTrip Ltd. (b) NutriSystem, Inc. Orbitz Worldwide, Inc. (a) (b) TripAdvisor, Inc. (b) ValueVision Media, Inc. (b) Leisure Equipment & Products - 1.1% Arctic Cat, Inc. Brunswick Corporation LeapFrog Enterprises, Inc. (a) (b) Nautilus, Inc. (b) Smith & Wesson Holding Corporation (a) (b) 3 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Discretionary - 15.1% (Continued) Leisure Equipment & Products - 1.1% (Continued) Steinway Musical Instruments, Inc. (b) $ Sturm, Ruger & Company, Inc. Media - 2.6% A.H. Belo Corporation - Class A AMC Networks, Inc. - Class A (b) Arbitron, Inc. 94 Ballantyne Strong, Inc. (b) Belo Corporation - Class A Carmike Cinemas, Inc. (b) CBS Corporation - Class A Charter Communications, Inc. - Class A (b) Cinemark Holdings, Inc. CTC Media, Inc. Digital Generation, Inc. (b) Discovery Communications, Inc. - Class C (b) E.W. Scripps Company (The) - Class A (b) Entravision Communications Corporation - Class A Fisher Communications, Inc. (a) Global Sources Ltd. (b) Gray Television, Inc. (b) Harte-Hanks, Inc. (a) IMAX Corporation (b) Insignia Systems, Inc. (b) John Wiley & Sons, Inc. - Class A (a) Journal Communications, Inc. (b) Lamar Advertising Company - Class A (b) Liberty Media Corporation (b) LIN Media, LLC - Class A (b) Live Nation Entertainment, Inc. (a) (b) Madison Square Garden Company (The) - Class A (b) 52 Martha Stewart Living Omnimedia, Inc. - Class A (b) MDC Partners, Inc. (a) Morningstar, Inc. National CineMedia, Inc. (a) News Corporation (b) News Corporation - Class A - Non-Voting (b) Nexstar Broadcasting Group, Inc. ReachLocal, Inc. (b) Reading International, Inc. (b) Regal Entertainment Group - Class A Rentrak Corporation (b) Saga Communications, Inc. - Class A Salem Communications Corporation - Class A Scholastic Corporation Scripps Networks Interactive, Inc. - Class A Shaw Communications, Inc. - Class B Shutterstock, Inc. (b) Sirius XM Radio, Inc. Starz - Series A (b) 4 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Discretionary - 15.1% (Continued) Media - 2.6% (Continued) Twenty-First Century Fox, Inc. - Class B $ Multiline Retail - 0.1% Dillard's, Inc. (a) Dollar General Corporation (b) Gordmans Stores, Inc. (a) (b) Tuesday Morning Corporation (b) Specialty Retail - 2.2% Aaron's, Inc. Advance Auto Parts, Inc. America's Car-Mart, Inc. (b) Asbury Automotive Group, Inc. (b) AutoNation, Inc. (b) Big 5 Sporting Goods Corporation Body Central Corporation (b) Brown Shoe Company, Inc. Cato Corporation (The) - Class A (a) Chico's FAS, Inc. Children's Place Retail Stores, Inc. (The) (b) Christopher & Banks Corporation (a) (b) Destination Maternity Corporation (a) Destination XL Group, Inc. (b) Express, Inc. (a) (b) Finish Line, Inc. (The) - Class A Five Below, Inc. (b) GameStop Corporation - Class A Genesco, Inc. (b) Haverty Furniture Companies, Inc. Kirkland's, Inc. (b) Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. (b) MarineMax, Inc. (b) Mattress Firm Holding Corporation (b) Men's Wearhouse, Inc. (The) New York & Company, Inc. (b) O'Reilly Automotive, Inc. (b) Penske Automotive Group, Inc. Perfumania Holdings, Inc. (b) Pier 1 Imports, Inc. (a) Restoration Hardware Holdings, Inc. (b) rue21, Inc. (b) Sears Hometown and Outlet Stores, Inc. (b) Shoe Carnival, Inc. (a) Signet Jewelers Ltd. Stein Mart, Inc. (a) Tile Shop Holdings, Inc. (The) (b) Trans World Entertainment Corporation TravelCenters of America, LLC (a) (b) Trinity Place Holdings, Inc. (b) 5 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Discretionary - 15.1% (Continued) Specialty Retail - 2.2% (Continued) Vitamin Shoppe, Inc. (b) $ West Marine, Inc. (b) Wet Seal, Inc. (The) - Class A (a) (b) Winmark Corporation Zale Corporation (b) Textiles, Apparel & Luxury Goods - 1.2% Carter's, Inc. Columbia Sportswear Company (a) CROCS, Inc. (b) Culp, Inc. Deckers Outdoor Corporation (b) Fifth & Pacific Companies, Inc. (b) Fossil Group, Inc. (b) G-III Apparel Group Ltd. (b) Gildan Activewear, Inc. - Class A Hanesbrands, Inc. Joe's Jeans, Inc. (b) Maidenform Brands, Inc. (b) Movado Group, Inc. Oxford Industries, Inc. Perry Ellis International, Inc. PVH Corporation R.G. Barry Corporation Rocky Brands, Inc. Skechers U.S.A., Inc. - Class A (b) Steven Madden Ltd. (a) (b) Tumi Holdings, Inc. (b) Unifi, Inc. (b) Wolverine World Wide, Inc. (a) Consumer Staples - 2.5% Beverages - 0.2% Brown-Forman Corporation - Class B Coca-Cola Bottling Company Consolidated (a) Cott Corporation (a) Dr Pepper Snapple Group, Inc. National Beverage Corporation Food & Staples Retailing - 0.6% Andersons, Inc. (The) Casey's General Stores, Inc. (a) Chefs' Warehouse, Inc. (The) (b) Fairway Group Holdings Corporation (b) Harris Teeter Supermarkets, Inc. (a) Ingles Markets, Inc. - Class A (a) Nash Finch Company Pantry, Inc. (The) (b) Pizza Inn Holdings, Inc. (b) Rite Aid Corporation (b) 6 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Staples - 2.5% (Continued) Food & Staples Retailing - 0.6% (Continued) Spartan Stores, Inc. $ Village Super Market, Inc. - Class A Weis Markets, Inc. Food Products - 0.8% Adecoagro, S.A. (a) (b) Alico, Inc. Amira Nature Foods Ltd. (b) B&G Foods, Inc. Cal-Maine Foods, Inc. Campbell Soup Company Chiquita Brands International, Inc. (b) Darling International, Inc. (b) DE Master Blenders 1753 N.V. (b) Farmer Brothers Company (b) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. Hormel Foods Corporation Inventure Foods, Inc. (b) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. Mead Johnson Nutrition Company Mondelēz International, Inc. - Class A Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Pilgrim's Pride Corporation (a) (b) Post Holdings, Inc. (b) S&W Seed Company (b) Sanderson Farms, Inc. Seneca Foods Corporation - Class A (b) Smithfield Foods, Inc. (b) Snyder's-Lance, Inc. SunOpta, Inc. (a) (b) Tootsie Roll Industries, Inc. TreeHouse Foods, Inc. (b) WhiteWave Foods Company (The) - Class B (b) Household Products - 0.2% Central Garden & Pet Company (b) Central Garden & Pet Company - Class A (b) Church & Dwight Company, Inc. Harbinger Group, Inc. (b) Orchids Paper Products Company Spectrum Brands Holdings, Inc. WD-40 Company Personal Products - 0.7% Avon Products, Inc. Elizabeth Arden, Inc. (b) Female Health Company (The) 7 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Consumer Staples - 2.5% (Continued) Personal Products - 0.7% (Continued) Inter Parfums, Inc. (a) $ Neptune Technologies & Bioressources, Inc. (b) Nutraceutical International Corporation Prestige Brands Holdings, Inc. (a) (b) Revlon, Inc. (a) (b) Tobacco - 0.0% (d) Vector Group Ltd. 13 Energy - 9.0% Energy Equipment & Services - 1.9% Atwood Oceanics, Inc. (b) Basic Energy Services, Inc. (b) Bolt Technology Corporation Bristow Group, Inc. C&J Energy Services, Inc. (b) Core Laboratories N.V. Dawson Geophysical Company (a) (b) Era Group, Inc. (b) Exterran Partners, L.P. Forum Energy Technologies, Inc. (b) Global Geophysical Services, Inc. (a) (b) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc. (b) Hercules Offshore, Inc. (b) Hornbeck Offshore Services, Inc. (b) ION Geophysical Corporation (b) Matrix Service Company (b) Mitcham Industries, Inc. (b) Natural Gas Services Group, Inc. (b) Newpark Resources, Inc. (b) North American Energy Partners, Inc. (a) (b) Pacific Drilling, S.A. (b) Parker Drilling Company (a) (b) Patterson-UTI Energy, Inc. PHI, Inc. (b) Pioneer Energy Services Corporation (b) Precision Drilling Corporation RigNet, Inc. (b) SAExploration Holdings, Inc. (b) Seadrill Ltd. Seadrill Partners, LLC Tesco Corporation (b) TETRA Technologies, Inc. (b) TGC Industries, Inc. (a) Tidewater, Inc. Unit Corporation (a) (b) USA Compression Partners, L.P. Weatherford International Ltd. (b) 8 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Energy - 9.0% (Continued) Energy Equipment & Services - 1.9% (Continued) Willbros Group, Inc. (a) (b) $ Oil, Gas & Consumable Fuels - 7.1% Abraxas Petroleum Corporation (b) Adams Resources & Energy, Inc. Advantage Oil & Gas Ltd. (a) (b) Alliance Holdings GP, L.P. Alon USA Energy, Inc. (a) Alon USA Partners, L.P. (a) American Midstream Partners, L.P. Atlas Resource Partners, L.P. Baytex Energy Corporation Bellatrix Exploration Ltd. (b) Berry Petroleum Company - Class A 32 Boardwalk Pipeline Partners, L.P. (a) Bonanza Creek Energy, Inc. (b) Buckeye Partners, L.P. Callon Petroleum Company (a) (b) Cameco Corporation Carrizo Oil & Gas, Inc. (a) (b) Cheniere Energy Partners, L.P. Clayton Williams Energy, Inc. (b) Cloud Peak Energy, Inc. (b) Cobalt International Energy, Inc. (b) Comstock Resources, Inc. (a) ConocoPhillips Crestwood Midstream Partners, L.P. (a) Crimson Exploration, Inc. (b) Cross Timbers Royalty Trust Crosstex Energy, Inc. (a) Crosstex Energy, L.P. CVR Refining, L.P. Delek Logistics Partners, L.P. Delek US Holdings, Inc. Denison Mines Corporation (b) Diamondback Energy, Inc. (b) Dorchester Minerals, L.P. (a) Eagle Rock Energy Partners, L.P. El Paso Pipeline Partners, L.P. Emerge Energy Services, L.P. (b) Enbridge Energy Management, LLC (b) 1 1 Encana Corporation Enduro Royalty Trust EPL Oil & Gas, Inc. (b) EQT Midstream Partners, L.P. EV Energy Partners, L.P. Evolution Petroleum Corporation (b) FX Energy, Inc. (b) GasLog Ltd. (a) Gastar Exploration Ltd. (a) (b) 9 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Energy - 9.0% (Continued) Oil, Gas & Consumable Fuels - 7.1% (Continued) GeoMet, Inc. (b) (c) $ Gevo, Inc. (b) Golar LNG Partners, L.P. Goodrich Petroleum Corporation (b) Gran Tierra Energy, Inc. (a) (b) Gulfport Energy Corporation (b) Hugoton Royalty Trust Imperial Oil Ltd. Inergy Midstream, L.P. 41 Inergy, L.P. Kinder Morgan Management, LLC (b) 1 14 Kodiak Oil & Gas Corporation (a) (b) Kosmos Energy Ltd. (b) Laredo Petroleum Holdings, Inc. (b) Legacy Reserves, L.P. Lehigh Gas Partners, L.P. Lone Pine Resources, Inc. (a) (b) Long Run Exploration Ltd. (b) 1 4 Longwei Petroleum Investment Holding Ltd. (b) LRR Energy, L.P. Magnum Hunter Resources Corporation (a) (b) Martin Midstream Partners, L.P. (a) Memorial Production Partners, L.P. Mid-Con Energy Partners, L.P. Midstates Petroleum Company, Inc. (a) (b) MPLX, L.P. MV Oil Trust Natural Resource Partners, L.P. Navios Maritime Acquisition Corporation New Source Energy Partners, L.P. Newfield Exploration Company (a) (b) NGL Energy Partners, L.P. Niska Gas Storage Partners, LLC North European Oil Royalty Trust 45 Northern Tier Energy, L.P. (a) NuStar GP Holdings, LLC Oiltanking Partners, L.P. PAA Natural Gas Storage, L.P. (a) Pacific Coast Oil Trust Pembina Pipeline Corporation Pengrowth Energy Corporation Penn Virginia Corporation (a) (b) Penn West Petroleum Ltd. Permian Basin Royalty Trust PetroQuest Energy, Inc. (b) Pioneer Southwest Energy Partners, L.P. PostRock Energy Corporation (b) QEP Resources, Inc. (a) QR Energy, L.P. Quicksilver Resources, Inc. (b) 10 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Energy - 9.0% (Continued) Oil, Gas & Consumable Fuels - 7.1% (Continued) Regency Energy Partners, L.P. 19 $ Rentech, Inc. (a) Resolute Energy Corporation (b) REX American Resources Corporation (b) Rex Energy Corporation (b) Rose Rock Midstream, L.P. Rosetta Resources, Inc. (a) (b) SandRidge Mississippian Trust II SandRidge Permian Trust (a) Scorpio Tankers, Inc. SemGroup Corporation - Class A Ship Finance International Ltd. StealthGas, Inc. (b) Stone Energy Corporation (a) (b) Summit Midstream Partners, L.P. Sunoco Logistics Partners, L.P. Swift Energy Company (a) (b) Synergy Resources Corporation (b) Syntroleum Corporation (b) Talisman Energy, Inc. Tallgrass Energy Partners, L.P. Targa Resources Corporation Teekay Corporation Teekay LNG Partners, L.P. Tengasco, Inc. (b) Tesoro Logistics, L.P. TransAtlantic Petroleum Ltd. (a) (b) TransCanada Corporation TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (a) Triangle Petroleum Corporation (a) (b) Tsakos Energy Navigation Ltd. (a) VAALCO Energy, Inc. (b) VOC Energy Trust W&T Offshore, Inc. Warren Resources, Inc. (a) (b) Western Gas Partners, L.P. Whiting USA Trust II WPX Energy, Inc. (b) ZaZa Energy Corporation (b) Financials - 14.6% Capital Markets - 2.1% Apollo Global Management, LLC - Class A (a) Arlington Asset Investment Corporation - Class A Artisan Partners Asset Management, Inc. (b) BGC Partners, Inc. - Class A (a) BlackRock Kelso Capital Corporation Blackstone Group, L.P. (The) (a) Calamos Asset Management, Inc. - Class A 77 11 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Capital Markets - 2.1% (Continued) Capital Southwest Corporation $ Carlyle Group, L.P. (The) CorEnergy Infrastructure Trust, Inc. Cowen Group, Inc. (a) (b) Deutsche Bank A.G. Diamond Hill Investment Group, Inc. Ellington Financial, LLC Evercore Partners, Inc. - Class A FBR & Company (b) Fortress Investment Group, LLC - Class A (a) FXCM, Inc. 42 GAMCO Investors, Inc. - Class A Garrison Capital, Inc. 58 GFI Group, Inc. Gladstone Capital Corporation Gleacher & Company, Inc. (b) 75 Golub Capital BDC, Inc. Greenhill & Company, Inc. GSV Capital Corporation (b) Hannon Armstrong Sustainable InfrastructureCapital, Inc. (b) HFF, Inc. - Class A ICG Group, Inc. (b) Investment Technology Group, Inc. (b) Janus Capital Group, Inc. KKR & Company, L.P. (a) LPL Financial Holdings, Inc. Main Street Capital Corporation Manning & Napier, Inc. MCG Capital Corporation Medallion Financial Corporation Monroe Capital Corporation MVC Capital, Inc. New Mountain Finance Corporation NGP Capital Resources Company Oaktree Capital Group, LLC (a) Och-Ziff Capital Management Group, LLC (a) Oppenheimer Holdings, Inc. PennantPark Floating Rate Capital Ltd. PennantPark Investment Corporation (a) RCS Capital Corporation - Class A SEI Investments Company Silvercrest Asset Management Group, Inc. - Class A (b) Solar Capital Ltd. Solar Senior Capital Ltd. Steel Excel, Inc. (b) SWS Group, Inc. (b) TCP Capital Corporation TD AMERITRADE Holding Corporation THL Credit, Inc. Virtus Investment Partners, Inc. (b) 12 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Capital Markets - 2.1% (Continued) Waddell & Reed Financial, Inc. - Class A $ Westwood Holdings Group, Inc. WhiteHorse Finance, Inc. WisdomTree Investments, Inc. (a) (b) Commercial Banks - 2.9% 1st Source Corporation Access National Corporation Associated Banc-Corp BancFirst Corporation Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR Bancorp, Inc. (The) (b) BancorpSouth, Inc. Bank of Marin Bancorp Bank of Nova Scotia BBCN Bancorp, Inc. Boston Private Financial Holdings, Inc. Bryn Mawr Bank Corporation BSB Bancorp, Inc. (b) C&F Financial Corporation Camden National Corporation Canadian Imperial Bank of Commerce Capital Bank Financial Corporation - Class A (b) CapitalSource, Inc. Cardinal Financial Corporation Cathay General Bancorp CenterState Banks, Inc. Central Pacific Financial Corporation (b) Chemical Financial Corporation CoBiz Financial, Inc. ConnectOne Bancorp, Inc. (b) Credicorp Ltd. CU Bancorp (b) Customers Bancorp, Inc. (b) CVB Financial Corporation Eagle Bancorp, Inc. (b) East West Bancorp, Inc. Enterprise Financial Services Corporation Fidelity Southern Corporation Financial Institutions, Inc. First Bancorp (North Carolina) 68 First Commonwealth Financial Corporation First Financial Corporation First Financial Holdings, Inc. First Interstate BancSystem, Inc. First Midwest Bancorp, Inc. First NBC Bank Holding Company (b) First Niagara Financial Group, Inc. First of Long Island Corporation (The) 13 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Commercial Banks - 2.9% (Continued) First Republic Bank (a) $ First Security Group, Inc. (b) FirstMerit Corporation Fulton Financial Corporation German American Bancorp, Inc. Great Southern Bancorp, Inc. Hanmi Financial Corporation (b) Heartland Financial USA, Inc. Heritage Financial Corporation Home BancShares, Inc. HomeTrust Bancshares, Inc. (b) Horizon Bancorp Hudson Valley Holding Corporation Huntington Bancshares, Inc. IBERIABANK Corporation Independent Bank Group, Inc. (b) International Bancshares Corporation Investors Bancorp, Inc. Lakeland Financial Corporation MB Financial, Inc. Merchants Bancshares, Inc. Metro Bancorp, Inc. (b) National Bank Holdings Corporation - Class A NBT Bancorp, Inc. NewBridge Bancorp (b) Northrim BanCorp, Inc. Old National Bancorp OptimumBank Holdings, Inc. (b) Pacific Continental Corporation Pacific Premier Bancorp, Inc. (b) Patriot National Bancorp (b) 6 9 Penns Woods Bancorp, Inc. Preferred Bank (b) PrivateBancorp, Inc. Prosperity Bancshares, Inc. (a) S&T Bancorp, Inc. Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (b) Signature Bank Corporation (b) StellarOne Corporation Sterling Bancorp Sun Bancorp, Inc. (a) (b) Susquehanna Bancshares, Inc. SVB Financial Group (b) Synovus Financial Corporation (a) TCF Financial Corporation (a) Tompkins Financial Corporation TriCo Bancshares UMB Financial Corporation Umpqua Holdings Corporation (a) 14 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Commercial Banks - 2.9% (Continued) Union First Market Bankshares Corporation $ United Community Banks, Inc. (a) (b) Univest Corporation of Pennsylvania Virginia Commerce Bancorp (b) Washington Banking Company Washington Trust Bancorp, Inc. Webster Financial Corporation WesBanco, Inc. Westbury Bancorp, Inc. (b) Western Alliance Bancorp (b) Wilshire Bancorp, Inc. Yadkin Financial Corporation (b) Consumer Finance - 0.5% Cash America International, Inc. (a) EZCORP, Inc. - Class A (a) (b) First Cash Financial Services, Inc. (b) First Marblehead Corporation (The) (b) Imperial Holdings, Inc. (b) Nelnet, Inc. - Class A (a) Nicholas Financial, Inc. World Acceptance Corporation (b) Diversified Financial Services - 0.5% Compass Diversified Holdings, Inc. Consumer Portfolio Services, Inc. (a) (b) Gain Capital Holdings, Inc. Global Eagle Entertainment, Inc. (b) Gulf Coast Ultra Deep Royalty Trust (b) 35 73 ING U.S., Inc. (b) Leucadia National Corporation MarketAxess Holdings, Inc. (a) Marlin Business Services Corporation MSCI, Inc. - Class A (b) PHH Corporation (a) (b) PICO Holdings, Inc. (b) Primus Guaranty Ltd. (b) Texas Pacific Land Trust Tiptree Financial, Inc. (c) Insurance - 2.7% Ambac Financial Group, Inc. (b) American National Insurance Company (a) American Safety Insurance Holdings Ltd. (b) AMERISAFE, Inc. AmTrust Financial Services, Inc. (a) Arch Capital Group Ltd. (b) Argo Group International Holdings Ltd. Assurant, Inc. Axis Capital Holdings Ltd. 15 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Insurance - 2.7% (Continued) Baldwin & Lyons, Inc. $ Berkley (W.R.) Corporation Brown & Brown, Inc. (a) Citizens, Inc. (b) Crawford & Company - Class B EMC Insurance Group, Inc. Employers Holdings, Inc. (a) Endurance Specialty Holdings Ltd. FBL Financial Group, Inc. - Class A Fidelity National Financial, Inc. - Class A First American Financial Corporation Genworth Financial, Inc. - Class A (b) Global Indemnity plc (b) 7 Hanover Insurance Group, Inc. (The) (a) HCC Insurance Holdings, Inc. Health Insurance Innovations, Inc. (b) Hilltop Holdings, Inc. (a) (b) Horace Mann Educators Corporation (a) Infinity Property & Casualty Corporation (a) Investors Title Company Kansas City Life Insurance Company (a) Kemper Corporation Maiden Holdings Ltd. (a) Markel Corporation (b) MBIA, Inc. (b) Meadowbrook Insurance Group, Inc. 53 Mercury General Corporation (a) National Interstate Corporation National Western Life Insurance Company Navigators Group, Inc. (The) (b) Old Republic International Corporation OneBeacon Insurance Group Ltd. - Class A Platinum Underwriters Holdings Ltd. 22 Protective Life Corporation Reinsurance Group of America, Inc. RLI Corporation Safety Insurance Group, Inc. (a) Selective Insurance Group, Inc. State Auto Financial Corporation Sun Life Financial, Inc. Symetra Financial Corporation (a) United Fire Group, Inc. (a) United Insurance Holdings Corporation Universal Insurance Holdings, Inc. Validus Holdings Ltd. Real Estate Investment Trusts (REIT) - 4.3% Acadia Realty Trust AG Mortgage Investment Trust, Inc. Agree Realty Corporation 16 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Real Estate Investment Trusts (REIT) - 4.3% (Continued) Alexander's, Inc. $ American Assets Trust, Inc. (a) American Campus Communities, Inc. American Capital Agency Corporation American Capital Mortgage Investment Corporation American Residential Properties, Inc. (b) AmREIT, Inc. - Class B Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation Apartment Investment & Management Company - Class A Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. Ares Commercial Real Estate Corporation Armada Hoffler Properties, Inc. ARMOUR Residential REIT, Inc. BioMed Realty Trust, Inc. Blackstone Mortgage Trust, Inc. - Class A BRE Properties, Inc. Camden Property Trust Campus Crest Communities, Inc. Capitol Acquisition Corporation II (b) CapLease, Inc. (a) Capstead Mortgage Corporation Cedar Realty Trust, Inc. (a) Chatham Lodging Trust Chesapeake Lodging Trust Chimera Investment Corporation Colonial Properties Trust Colony Financial, Inc. CoreSite Realty Corporation Corporate Office Properties Trust Corrections Corporation of America Cousins Properties, Inc. DDR Corporation Douglas Emmett, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. (a) Education Realty Trust, Inc. Ellington Residential Mortgage REIT Equity Lifestyle Properties, Inc. Equity Residential Excel Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. (b) First Industrial Realty Trust, Inc. First Potomac Realty Trust Franklin Street Properties Corporation Geo Group, Inc. (The) 17 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Real Estate Investment Trusts (REIT) - 4.3% (Continued) Gramercy Property Trust, Inc. (a) (b) $ Granite Real Estate Investment Trust (a) Gyrodyne Company of America, Inc. Hatteras Financial Corporation Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. Hersha Hospitality Trust (a) Home Properties, Inc. Hospitality Properties Trust Hudson Pacific Properties, Inc. Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust Kite Realty Group Trust (a) LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc. (a) Macerich Company (The) Mack-Cali Realty Corporation MFA Financial, Inc. MPG Office Trust, Inc. (b) National Health Investors, Inc. National Retail Properties, Inc. New Residential Investment Corporation Newcastle Investment Corporation One Liberty Properties, Inc. (a) Parkway Properties, Inc. Pebblebrook Hotel Trust PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc. - Class A Post Properties, Inc. Potlatch Corporation PS Business Parks, Inc. Ramco-Gershenson Properties Trust Regency Centers Corporation Resource Capital Corporation (a) Retail Opportunity Investments Corporation RLJ Lodging Trust Saul Centers, Inc. (a) Select Income REIT (a) Senior Housing Properties Trust Sovran Self Storage, Inc. Spirit Realty Capital, Inc. STAG Industrial, Inc. Starwood Property Trust, Inc. Strategic Hotels & Resorts, Inc. (b) Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. (b) Terreno Realty Corporation Two Harbors Investment Corporation 18 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Real Estate Investment Trusts (REIT) - 4.3% (Continued) UMH Properties, Inc. $ Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A W.P. Carey, Inc. Washington Real Estate Investment Trust Weingarten Realty Investors Western Asset Mortgage Capital Corporation Whitestone REIT - Class B ZAIS Financial Corporation Real Estate Management & Development - 0.3% Alexander & Baldwin, Inc. (b) Altisource Portfolio Solutions, S.A. (b) Altisource Residential Corporation - Class B (b) American Realty Capital Properties, Inc. AV Homes, Inc. (b) China HGS Real Estate, Inc. (b) FirstService Corporation Forest City Enterprises, Inc. - Class A (b) Forestar Group, Inc. (a) (b) Gazit-Globe Ltd. Howard Hughes Corporation (b) Jones Lang LaSalle, Inc. Tejon Ranch Company (a) (b) Thrifts & Mortgage Finance - 1.3% America First Tax Exempt Investors, L.P. Apollo Residential Mortgage, Inc. Banc of California, Inc. Bank Mutual Corporation BankFinancial Corporation BankUnited, Inc. Beneficial Mutual Bancorp, Inc. (b) Berkshire Hills Bancorp, Inc. Brookline Bancorp, Inc. Charter Financial Corporation Dime Community Bancshares, Inc. Doral Financial Corporation (b) Federal Agricultural Mortgage Corporation 38 First Defiance Financial Corporation Five Oaks Investment Corporation Flagstar Bancorp, Inc. (b) Flushing Financial Corporation Fox Chase Bancorp, Inc. Franklin Financial Corporation MGIC Investment Corporation (b) Northfield Bancorp, Inc. OceanFirst Financial Corporation Oritani Financial Corporation (a) PennyMac Financial Services, Inc. - Class A (b) 19 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Financials - 14.6% (Continued) Thrifts & Mortgage Finance - 1.3% (Continued) PMI Group, Inc. (The) (a) (b) $ Provident Financial Holdings, Inc. Provident Financial Services, Inc. (a) Provident New York Bancorp PVF Capital Corporation (b) Rockville Financial, Inc. Roma Financial Corporation (b) SI Financial Group, Inc. Territorial Bancorp, Inc. TFS Financial Corporation (b) Tree.com, Inc. United Financial Bancorp, Inc. ViewPoint Financial Group, Inc. (a) Walker & Dunlop, Inc. (b) Washington Federal, Inc. Westfield Financial, Inc. WSFS Financial Corporation (a) Health Care - 14.3% Biotechnology - 3.5% Acorda Therapeutics, Inc. (b) Affymax, Inc. (b) Agenus, Inc. (b) Alkermes plc (b) AMAG Pharmaceuticals, Inc. (b) Amicus Therapeutics, Inc. (a) (b) Anacor Pharmaceuticals, Inc. (b) ArQule, Inc. (a) (b) Array BioPharma, Inc. (a) (b) Athersys, Inc. (b) AVEO Pharmaceuticals, Inc. (b) BioCryst Pharmaceuticals, Inc. (a) (b) BioMarin Pharmaceutical, Inc. (b) bluebird bio, Inc. (b) Chelsea Therapeutics International Ltd. (b) Chimerix, Inc. (b) China Biologic Products, Inc. (b) Codexis, Inc. (a) (b) Cubist Pharmaceuticals, Inc. (b) Curis, Inc. (b) Discovery Laboratories, Inc. (b) Durata Therapeutics, Inc. (b) Dyax Corporation (b) Emergent BioSolutions, Inc. (a) (b) Enanta Pharmaceuticals, Inc. (b) Enzon Pharmaceuticals, Inc. Epizyme, Inc. (b) Esperion Therapeutics, Inc. (b) Exact Sciences Corporation (b) Geron Corporation (a) (b) 20 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Health Care - 14.3% (Continued) Biotechnology - 3.5% (Continued) Gilead Sciences, Inc. (b) $ Halozyme Therapeutics, Inc. (b) Hyperion Therapeutics, Inc. (b) 63 ImmunoGen, Inc. (b) Insys Therapeutics, Inc. (b) Intercept Pharmaceuticals, Inc. (b) Isis Pharmaceuticals, Inc. (b) Kamada Ltd. (b) Keryx Biopharmaceuticals, Inc. (b) KYTHERA Biopharmaceuticals, Inc. (b) Lexicon Pharmaceuticals, Inc. (b) Maxygen, Inc. Momenta Pharmaceuticals, Inc. (b) Myrexis, Inc. 60 Nanosphere, Inc. (a) (b) Neurocrine Biosciences, Inc. (a) (b) Novavax, Inc. (b) NPS Pharmaceuticals, Inc. (b) OncoGenex Pharmaceuticals, Inc. (b) Oncothyreon, Inc. (b) Onyx Pharmaceuticals, Inc. (b) PDL BioPharma, Inc. (a) Peregrine Pharmaceuticals, Inc. (b) Pharmacyclics, Inc. (b) PharmAthene, Inc. (b) Portola Pharmaceuticals, Inc. (b) PROLOR Biotech, Inc. (b) Prothena Corporation plc (b) Puma Biotechnology, Inc. (b) QLT, Inc. (a) (b) Receptos, Inc. (b) Regulus Therapeutics, Inc. (b) Repligen Corporation (b) Rigel Pharmaceuticals, Inc. (a) (b) SciClone Pharmaceuticals, Inc. (a) (b) SIGA Technologies, Inc. (b) Sinovac Biotech Ltd. (b) Synergy Pharmaceuticals, Inc. (b) Targacept, Inc. (b) TG Therapeutics, Inc. (b) Theravance, Inc. (b) Threshold Pharmaceuticals, Inc. (b) Transition Therapeutics, Inc. (b) 84 Trius Therapeutics, Inc. (b) TrovaGene, Inc. (b) 72 United Therapeutics Corporation (a) (b) Vanda Pharmaceuticals, Inc. (b) Verastem, Inc. (b) Vertex Pharmaceuticals, Inc. (b) Vical, Inc. (a) (b) 21 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Health Care - 14.3% (Continued) Biotechnology - 3.5% (Continued) XOMA Corporation (b) $ Health Care Equipment & Supplies - 2.9% Alere, Inc. (b) Align Technology, Inc. (b) Analogic Corporation AngioDynamics, Inc. (b) Anika Therapeutics, Inc. (a) (b) Antares Pharma, Inc. (b) ArthroCare Corporation (a) (b) AtriCure, Inc. (b) C.R. Bard, Inc. Cantel Medical Corporation (a) Cardiovascular Systems, Inc. (b) Cerus Corporation (b) CONMED Corporation Cooper Companies, Inc. (The) CryoLife, Inc. Cutera, Inc. (b) Cynosure, Inc. - Class A (a) (b) DENTSPLY International, Inc. DexCom, Inc. (a) (b) Edwards Lifesciences Corporation (b) EnteroMedics, Inc. (b) Exactech, Inc. (b) Given Imaging Ltd. (a) (b) Greatbatch, Inc. (b) HeartWare International, Inc. (b) Hill-Rom Holdings, Inc. ICU Medical, Inc. (b) IDEXX Laboratories, Inc. (b) 1 98 IMRIS, Inc. (b) Invacare Corporation MAKO Surgical Corporation (a) (b) Medical Action Industries, Inc. (b) Merit Medical Systems, Inc. (b) Natus Medical, Inc. (a) (b) Novadaq Technologies, Inc. (b) NuVasive, Inc. (a) (b) OraSure Technologies, Inc. (a) (b) Orthofix International N.V. (b) PhotoMedex, Inc. (b) Rochester Medical Corporation (b) Sirona Dental Systems, Inc. (b) Solta Medical, Inc. (b) Spectranetics Corporation (The) (b) STAAR Surgical Company (b) STERIS Corporation (a) Sunshine Heart, Inc. (b) SurModics, Inc. (a) (b) 22 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Health Care - 14.3% (Continued) Health Care Equipment & Supplies - 2.9% (Continued) Symmetry Medical, Inc. (a) (b) $ Syneron Medical Ltd. (a) (b) Teleflex, Inc. Tornier N.V. (a) (b) Vascular Solutions, Inc. (b) West Pharmaceutical Services, Inc. (a) Wright Medical Group, Inc. (b) Health Care Providers & Services - 4.3% Addus HomeCare Corporation (b) Alliance Healthcare Services, Inc. (a) (b) Almost Family, Inc. Amedisys, Inc. (b) AMN Healthcare Services, Inc. (b) AmSurg Corporation (a) (b) BioScrip, Inc. (b) Brookdale Senior Living, Inc. (b) Capital Senior Living Corporation (a) (b) CardioNet, Inc. (b) Centene Corporation (b) Chemed Corporation Corvel Corporation (b) Cross Country Healthcare, Inc. (a) (b) Emeritus Corporation (a) (b) Ensign Group, Inc. (The) (a) Five Star Quality Care, Inc. (b) Gentiva Health Services, Inc. (b) Hanger, Inc. (b) Health Net, Inc. (b) HealthSouth Corporation (a) (b) Healthways, Inc. (a) (b) Henry Schein, Inc. (b) HMS Holdings Corporation (b) Kindred Healthcare, Inc. (a) (b) Laboratory Corporation of America Holdings (b) Landauer, Inc. LCA-Vision, Inc. (b) LHC Group, Inc. (a) (b) LifePoint Hospitals, Inc. (a) (b) Magellan Health Services, Inc. (a) (b) MEDNAX, Inc. (b) MWI Veterinary Supply, Inc. (b) National Healthcare Corporation National Research Corporation - Class A (b) National Research Corporation - Class B Owens & Minor, Inc. (a) PharMerica Corporation (a) (b) Providence Service Corporation (The) (b) Quest Diagnostics, Inc. RadNet, Inc. (b) 23 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Health Care - 14.3% (Continued) Health Care Providers & Services - 4.3% (Continued) Select Medical Holdings Corporation (a) $ Skilled Healthcare Group, Inc. - Class A (b) Team Health Holdings, Inc. (b) Tenet Healthcare Corporation (b) Triple-S Management Corporation (b) U.S. Physical Therapy, Inc. (a) Universal American Corporation (a) Universal Health Services, Inc. - Class B Vanguard Health Systems, Inc. (a) (b) VCA Antech, Inc. (b) Health Care Technology - 1.1% Allscripts Healthcare Solutions, Inc. (b) athenahealth, Inc. (b) Computer Programs & Systems, Inc. HealthStream, Inc. (b) MedAssets, Inc. (a) (b) Medidata Solutions, Inc. (b) Merge Healthcare, Inc. (a) (b) Omnicell, Inc. (a) (b) Quality Systems, Inc. Life Sciences Tools & Services - 1.1% Accelerate Diagnostics, Inc. (b) Albany Molecular Research, Inc. (a) (b) BG Medicine, Inc. (b) Bio-Rad Laboratories, Inc. - Class A (b) Bruker Corporation (b) Cambrex Corporation (b) Charles River Laboratories International, Inc. (b) Compugen Ltd. (b) Covance, Inc. (b) Enzo Biochem, Inc. (b) 24 52 Furiex Pharmaceuticals, Inc. (b) Harvard Bioscience, Inc. (b) Illumina, Inc. (b) Luminex Corporation (b) Mettler-Toledo International, Inc. (b) Nanostring Technologies, Inc. (b) NeoGenomics, Inc. (b) Nordion, Inc. (a) (b) Pacific Biosciences of California, Inc. (a) (b) PAREXEL International Corporation (b) PerkinElmer, Inc. pSivida Corporation (b) QIAGEN N.V. (b) Techne Corporation (a) Pharmaceuticals - 1.4% Actavis, Inc. (b) 24 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Health Care - 14.3% (Continued) Pharmaceuticals - 1.4% (Continued) Alimera Sciences, Inc. (b) $ Biodel, Inc. (b) Biota Pharmaceuticals, Inc. (a) Cadence Pharmaceuticals, Inc. (b) Cardiome Pharma Corporation (a) (b) Cempra, Inc. (b) Corcept Therapeutics, Inc. (b) Cornerstone Therapeutics, Inc. (b) DepoMed, Inc. (a) (b) DURECT Corporation (b) Endo Health Solutions, Inc. (b) Endocyte, Inc. (b) Hi-Tech Pharmacal Company, Inc. Hospira, Inc. (b) Impax Laboratories, Inc. (a) (b) Lannett Company, Inc. (b) Mallinckrodt plc (b) Nektar Therapeutics (b) Oramed Pharmaceuticals, Inc. (b) Pain Therapeutics, Inc. (b) Pernix Therapeutics Holdings, Inc. (b) Perrigo Company POZEN, Inc. (b) Sagent Pharmaceuticals, Inc. (b) Salix Pharmaceuticals Ltd. (b) Santarus, Inc. (b) Sucampo Pharmaceuticals, Inc. (b) Ventrus BioSciences, Inc. (b) Warner Chilcott plc - Class A XenoPort, Inc. (b) Zoetis, Inc. Industrials - 13.2% Aerospace & Defense - 0.9% AAR Corporation (a) Alliant Techsystems, Inc. American Science & Engineering, Inc. Astronics Corporation (b) Astronics Corporation - Class B (b) CPI Aerostructures, Inc. (b) 87 Curtiss-Wright Corporation DigitalGlobe, Inc. (b) Ducommun, Inc. (b) Esterline Technologies Corporation (b) Exelis, Inc. HEICO Corporation HEICO Corporation - Class A Hexcel Corporation (b) Innovative Solutions & Support, Inc. Kratos Defense & Security Solutions, Inc. (b) 25 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Aerospace & Defense - 0.9% (Continued) MOOG, Inc. - Class A (b) $ Orbital Sciences Corporation (b) Sparton Corporation (b) Spirit AeroSystems Holdings, Inc. - Class A (b) Sypris Solutions, Inc. Taser International, Inc. (b) Teledyne Technologies, Inc. (b) TransDigm Group, Inc. Triumph Group, Inc. Air Freight & Logistics - 0.3% Air Transport Services Group, Inc. (a) (b) Atlas Air Worldwide Holdings, Inc. (b) Forward Air Corporation (a) Hub Group, Inc. - Class A (a) (b) Pacer International, Inc. (b) Park-Ohio Holdings Corporation (a) (b) UTi Worldwide, Inc. Airlines - 0.7% Alaska Air Group, Inc. (b) Allegiant Travel Company Copa Holdings, S.A. - Class A Republic Airways Holdings, Inc. (a) (b) SkyWest, Inc. (a) Spirit Airlines, Inc. (b) Building Products - 0.5% A.O. Smith Corporation AAON, Inc. Ameresco, Inc. - Class A (a) (b) American Woodmark Corporation (b) Apogee Enterprises, Inc. Armstrong World Industries, Inc. (b) Fortune Brands Home & Security, Inc. Gibraltar Industries, Inc. (b) Griffon Corporation Insteel Industries, Inc. NCI Building Systems, Inc. (b) Nortek, Inc. (b) Patrick Industries, Inc. (b) PGT, Inc. (b) Ply Gem Holdings, Inc. (b) Quanex Building Products Corporation Universal Forest Products, Inc. Commercial Services & Supplies - 1.3% A.T. Cross Company - Class A (b) ABM Industries, Inc. ACCO Brands Corporation (b) 26 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Commercial Services & Supplies - 1.3% (Continued) ARC Document Solutions, Inc. (b) $ Brink's Company (The) (a) Casella Waste Systems, Inc. (a) (b) CECO Environmental Corporation Clean Harbors, Inc. (b) Copart, Inc. (b) Courier Corporation CyrusOne, Inc. Fuel Tech, Inc. (b) G&K Services, Inc. Herman Miller, Inc. Hudson Technologies, Inc. (b) Iron Mountain, Inc. (a) KAR Auction Services, Inc. (a) Kimball International, Inc. - Class B Knoll, Inc. Metalico, Inc. (b) Multi-Color Corporation Performant Financial Corporation (b) Portfolio Recovery Associates, Inc. (b) Progressive Waste Solutions Ltd. Republic Services, Inc. Ritchie Bros. Auctioneers, Inc. Rollins, Inc. Schawk, Inc. (a) Steelcase, Inc. - Class A (a) SYKES Enterprises, Inc. (a) (b) Team, Inc. (b) Tetra Tech, Inc. (b) TMS International Corporation - Class A TRC Companies, Inc. (b) UniFirst Corporation US Ecology, Inc. Viad Corp (a) Waste Connections, Inc. Construction & Engineering - 1.0% Argan, Inc. Chicago Bridge & Iron Company N.V. Comfort Systems USA, Inc. Dycom Industries, Inc. (a) (b) EMCOR Group, Inc. Furmanite Corporation (b) Goldfield Corporation (The) (b) Granite Construction, Inc. 52 Great Lakes Dredge & Dock Corporation Layne Christensen Company (b) Michael Baker Corporation MYR Group, Inc. (a) (b) Northwest Pipe Company (b) 27 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Construction & Engineering - 1.0% (Continued) Orion Marine Group, Inc. (b) $ Pike Electric Corporation Primoris Services Corporation (a) Sterling Construction Company, Inc. (a) (b) URS Corporation Electrical Equipment - 1.1% Acuity Brands, Inc. American Electric Technologies, Inc. (b) American Superconductor Corporation (b) AMETEK, Inc. AZZ, Inc. (a) Babcock & Wilcox Company (The) (a) Brady Corporation - Class A Broadwind Energy, Inc. (b) China Electric Motor, Inc. (b) Coleman Cable, Inc. (a) Encore Wire Corporation EnerSys, Inc. Franklin Electric Company, Inc. FuelCell Energy, Inc. (b) GrafTech International Ltd. (a) (b) Hubbell, Inc. - Class B II-VI, Inc. (b) Jinpan International Ltd. (a) Powell Industries, Inc. (b) Power Solutions International, Inc. (b) Preformed Line Products Company (a) Sensata Technologies Holding N.V. (b) Thermon Group Holdings, Inc. (b) Vicor Corporation (a) (b) Industrial Conglomerates - 0.0% (d) Carlisle Companies, Inc. Standex International Corporation Machinery - 2.8% Accuride Corporation (b) Alamo Group, Inc. Albany International Corporation - Class A (a) Ampco-Pittsburgh Corporation (a) Astec Industries, Inc. Barnes Group, Inc. Blount International, Inc. (b) Chart Industries, Inc. (b) China Yuchai International Ltd. (a) CIRCOR International, Inc. (a) CLARCOR, Inc. Colfax Corporation (b) Columbus McKinnon Corporation (a) (b) 28 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Machinery - 2.8% (Continued) Commercial Vehicle Group, Inc. (b) $ Crane Company Donaldson Company, Inc. Duoyuan Printing, Inc. (b) (c) Dynamic Materials Corporation Energy Recovery, Inc. (b) EnPro Industries, Inc. (b) 4 ESCO Technologies, Inc. Federal Signal Corporation (b) Flow International Corporation (b) FreightCar America, Inc. Global Brass & Copper Holdings, Inc. (b) Gorman-Rupp Company (The) Graham Corporation Greenbrier Companies, Inc. (The) (b) 24 Hardinge, Inc. Harsco Corporation Hyster-Yale Materials Handling, Inc. - Class A (a) ITT Corporation John Bean Technologies Corporation (a) Kadant, Inc. (a) Kaydon Corporation (a) Lincoln Electric Holdings, Inc. Lindsay Corporation Lydall, Inc. (b) Manitex International, Inc. (b) Met-Pro Corporation Mueller Industries, Inc. Mueller Water Products, Inc. - Class A (a) NACCO Industries, Inc. - Class A (a) NN, Inc. Oshkosh Corporation (b) RBC Bearings, Inc. (b) SmartHeat, Inc. (b) Snap-on, Inc. Tecumseh Products Company - Class A (b) Tennant Company Titan International, Inc. Toro Company (The) Trimas Corporation (b) Wabash National Corporation (b) WABCO Holdings, Inc. (a) (b) Wabtec Corporation Watts Water Technologies, Inc. - Class A Woodward, Inc. Xerium Technologies, Inc. (b) Xylem, Inc. Marine - 0.5% Box Ships, Inc. 29 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Marine - 0.5% (Continued) Costamare, Inc. (a) $ Diana Shipping, Inc. (b) DryShips, Inc. (a) (b) Global Ship Lease, Inc. (b) International Shipholding Corporation Matson, Inc. (a) Navios Maritime Holdings, Inc. (a) Star Bulk Carriers Corporation Professional Services - 1.4% Acacia Research Corporation Barrett Business Services, Inc. CDI Corporation Dolan Company (The) (b) Dun & Bradstreet Corporation (The) Equifax, Inc. Exponent, Inc. Franklin Covey Company (b) FTI Consulting, Inc. (b) GP Strategies Corporation (b) Heidrick & Struggles International, Inc. (a) Hudson Global, Inc. (b) Huron Consulting Group, Inc. (b) ICF International, Inc. (b) Insperity, Inc. Kelly Services, Inc. - Class A Kforce, Inc. Korn/Ferry International (a) (b) Mistras Group, Inc. (b) National Technical Systems, Inc. (b) Navigant Consulting, Inc. (a) (b) On Assignment, Inc. (b) Pendrell Corporation (b) Resources Connection, Inc. Robert Half International, Inc. RPX Corporation (a) (b) TrueBlue, Inc. (b) Verisk Analytics, Inc. - Class A (b) Volt Information Sciences, Inc. (b) VSE Corporation Road & Rail - 1.3% Arkansas Best Corporation Celadon Group, Inc. (a) Con-Way, Inc. Genesee & Wyoming, Inc. - Class A (b) J.B. Hunt Transport Services, Inc. Knight Transportation, Inc. Landstar System, Inc. (a) Marten Transport Ltd. (a) 30 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Industrials - 13.2% (Continued) Road & Rail - 1.3% (Continued) Quality Distribution, Inc. (b) $ Roadrunner Transportation Systems, Inc. (a) (b) Ryder System, Inc. (a) Saia, Inc. (a) (b) Swift Transportation Company (b) Universal Truckload Services, Inc. (b) Trading Companies & Distributors - 1.4% Aceto Corporation AerCap Holdings N.V. (b) Air Lease Corporation (a) Aircastle Ltd. (a) Applied Industrial Technologies, Inc. BlueLinx Holdings, Inc. (b) CAI International, Inc. (a) (b) DXP Enterprises, Inc. (b) Edgen Group, Inc. (b) GATX Corporation H&E Equipment Services, Inc. MFC Industrial Ltd. (a) Rush Enterprises, Inc. (a) (b) Textainer Group Holdings Ltd. (a) Watsco, Inc. WESCO International, Inc. (b) Transportation Infrastructure - 0.0% (d) Aegean Marine Petroleum Network, Inc. China Infrastructure Investment Corporation (b) (c) Macquarie Infrastructure Company, LLC Wesco Aircraft Holdings, Inc. (b) Information Technology - 16.9% Communications Equipment - 1.5% Alvarion Ltd. (b) Anaren, Inc. (b) AudioCodes Ltd. (b) Aviat Networks, Inc. (b) Aware, Inc. Bel Fuse, Inc. - Class B Black Box Corporation (a) Brocade Communications Systems, Inc. (a) (b) CalAmp Corporation (b) Calix, Inc. (b) Ceragon Networks Ltd. (a) (b) CIENA Corporation (b) Communications Systems, Inc. (a) Comtech Telecommunications Corporation Digi International, Inc. (b) DragonWave, Inc. (b) EchoStar Corporation - Class A (a) (b) 31 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Communications Equipment - 1.5% (Continued) EMCORE Corporation (b) $ Emulex Corporation (b) EXFO, Inc. (b) Finisar Corporation (b) Harmonic, Inc. (a) (b) InterDigital, Inc. JDS Uniphase Corporation (b) Loral Space & Communications, Inc. 30 Meru Networks, Inc. (b) NETGEAR, Inc. (b) Oplink Communications, Inc. (b) ORBCOMM, Inc. (b) PCTEL, Inc. Plantronics, Inc. Radware Ltd. (b) Riverbed Technology, Inc. (b) Ruckus Wireless, Inc. (b) ShoreTel, Inc. (a) (b) Sierra Wireless, Inc. (b) Silicom Ltd. Sonus Networks, Inc. (b) Sycamore Networks, Inc. Symmetricom, Inc. (b) Tellabs, Inc. (a) TESSCO Technologies, Inc. UTStarcom Holdings Corporation (b) Wi-LAN, Inc. Computers & Peripherals - 0.7% Apple, Inc. Avid Technology, Inc. (a) (b) Concurrent Computer Corporation Datalink Corporation (a) (b) Dell, Inc. Dot Hill Systems Corporation (b) Electronics For Imaging, Inc. (a) (b) Hewlett-Packard Company Hutchinson Technology, Inc. (b) Immersion Corporation (a) (b) Intevac, Inc. (b) Novatel Wireless, Inc. (b) On Track Innovations Ltd. (b) QLogic Corporation (b) Quantum Corporation (a) (b) Silicon Graphics International Corporation (b) SMART Technologies, Inc. - Class A (b) Xyratex Ltd. Electronic Equipment, Instruments & Components - 3.6% Aeroflex Holding Corporation (a) (b) 32 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Electronic Equipment, Instruments & Components - 3.6% (Continued) Agilysys, Inc. (b) $ Anixter International, Inc. (b) Audience, Inc. (b) AVX Corporation Badger Meter, Inc. Benchmark Electronics, Inc. (a) (b) Celestica, Inc. (a) (b) Checkpoint Systems, Inc. (b) Clearfield, Inc. (b) ClearSign Combustion Corporation (b) Cognex Corporation Coherent, Inc. (a) CTS Corporation Daktronics, Inc. Electro Rent Corporation Electro Scientific Industries, Inc. (a) eMagin Corporation (a) Fabrinet (a) (b) FARO Technologies, Inc. (b) FEI Company (a) Flextronics International Ltd. (b) FLIR Systems, Inc. GSI Group, Inc. (The) (b) Hollysys Automation Technologies Ltd. (b) Identive Group, Inc. (a) (b) Ingram Micro, Inc. - Class A (b) Insight Enterprises, Inc. (b) InvenSense, Inc. (b) KEMET Corporation (b) Key Tronic Corporation (b) Littelfuse, Inc. Maxwell Technologies, Inc. (b) Measurement Specialties, Inc. (b) Mesa Laboratories, Inc. Methode Electronics, Inc. Molex, Inc. Molex, Inc. - Class A Multi-Fineline Electronix, Inc. (a) (b) Nam Tai Electronics, Inc. NeoPhotonics Corporation (b) Netlist, Inc. (b) Newport Corporation (a) (b) Orbotech Ltd. (a) (b) Park Electrochemical Corporation PC Connection, Inc. Perceptron, Inc. Plexus Corporation (a) (b) RF Industries, Ltd. Rofin-Sinar Technologies, Inc. (b) Rogers Corporation (b) 33 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Electronic Equipment, Instruments & Components - 3.6% (Continued) Sanmina Corporation (a) (b) $ ScanSource, Inc. (b) SMTC Corporation (b) Trimble Navigation Ltd. (b) TTM Technologies, Inc. (b) Viasystems Group, Inc. (b) Vishay Intertechnology, Inc. (b) Zygo Corporation (b) Internet Software & Services - 2.0% Blucora, Inc. (b) ChannelAdvisor Corporation (b) comScore, Inc. (b) CoStar Group, Inc. (b) DealerTrack Holdings, Inc. (b) Demand Media, Inc. (b) Digital River, Inc. (b) EarthLink, Inc. eGain Corporation (b) Envestnet, Inc. (b) GigaMedia Ltd. (b) Gogo, Inc. (b) Innodata, Inc. (b) Internap Network Services Corporation (b) IntraLinks Holdings, Inc. (b) iPass, Inc. (b) Keynote Systems, Inc. Limelight Networks, Inc. (b) LivePerson, Inc. (b) LogMeIn, Inc. (b) Marin Software, Inc. (b) Move, Inc. (a) (b) Perficient, Inc. (b) Points International Ltd. (b) Responsys, Inc. (b) Saba Software, Inc. (b) SciQuest, Inc. (b) SINA Corporation (b) Spark Networks, Inc. (b) SPS Commerce, Inc. (b) Stamps.com, Inc. (b) Subaye, Inc. (b) 37 Support.com, Inc. (b) Synacor, Inc. (b) Textura Corporation (b) Travelzoo, Inc. (b) Tremor Video, Inc. (b) Tucows, Inc. (b) United Online, Inc. Unwired Planet, Inc. (b) 34 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Internet Software & Services - 2.0% (Continued) ValueClick, Inc. (b) $ WebMD Health Corporation (b) XO Group, Inc. (b) Xoom Corporation (b) Zix Corporation (b) IT Services - 1.4% Acxiom Corporation (a) (b) Blackhawk Network Holdings, Inc. (b) Cardtronics, Inc. (a) (b) CGI Group, Inc. (b) China Information Technology, Inc. (b) Computer Task Group, Inc. CoreLogic, Inc. (b) CSG Systems International, Inc. DST Systems, Inc. Euronet Worldwide, Inc. (b) EVERTEC, Inc. (b) ExlService Holdings, Inc. (a) (b) FleetCor Technologies, Inc. (b) Forrester Research, Inc. Genpact Ltd. Global Cash Access Holdings, Inc. (b) Heartland Payment Systems, Inc. 44 iGATE Corporation (a) (b) InterXion Holding N.V. (b) Lender Processing Services, Inc. Lionbridge Technologies, Inc. (b) MAXIMUS, Inc. ModusLink Global Solutions, Inc. (b) MoneyGram International, Inc. (a) (b) Paychex, Inc. PFSweb, Inc. (b) Sapient Corporation (b) Syntel, Inc. TeleTech Holdings, Inc. (b) Total System Services, Inc. Unisys Corporation (b) Vantiv, Inc. - Class A (b) VeriFone Systems, Inc. (b) Virtusa Corporation (b) WEX, Inc. (b) Office Electronics - 0.1% Zebra Technologies Corporation - Class A (b) Semiconductors & Semiconductor Equipment - 4.5% Advanced Energy Industries, Inc. (b) Alpha & Omega Semiconductor Ltd. (b) Ambarella, Inc. (b) 35 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Semiconductors & Semiconductor Equipment - 4.5% (Continued) Amtech Systems, Inc. (b) $ ANADIGICS, Inc. (b) Applied Micro Circuits Corporation (b) ASML Holding N.V. ATMI, Inc. (b) Axcelis Technologies, Inc. (a) (b) AXT, Inc. (b) Brooks Automation, Inc. Cabot Microelectronics Corporation (b) CEVA, Inc. (b) ChipMOS TECHNOLOGIES (Bermuda) Ltd. (a) Cirrus Logic, Inc. (a) (b) Cohu, Inc. Cree, Inc. (b) CSR plc - ADR Cypress Semiconductor Corporation (b) Diodes, Inc. (a) (b) DSP Group, Inc. (b) Entegris, Inc. (a) (b) Entropic Communications, Inc. (b) Exar Corporation (b) Fairchild Semiconductor International, Inc. (b) First Solar, Inc. (b) FormFactor, Inc. (b) Inphi Corporation (b) Integrated Device Technology, Inc. (b) Integrated Silicon Solution, Inc. (b) Intermolecular, Inc. (b) International Rectifier Corporation (b) Intersil Corporation - Class A IXYS Corporation (a) Kopin Corporation (b) Kulicke & Soffa Industries, Inc. (a) (b) Lattice Semiconductor Corporation (a) (b) LTX-Credence Corporation (b) MagnaChip Semiconductor Corporation - ADR (b) Mattson Technology, Inc. (a) (b) MaxLinear, Inc. - Class A (b) Micrel, Inc. Microsemi Corporation (b) Mindspeed Technologies, Inc. (a) (b) MKS Instruments, Inc. Nova Measuring Instruments Ltd. (a) (b) NVE Corporation (b) OmniVision Technologies, Inc. (b) PDF Solutions, Inc. (b) Pericom Semiconductor Corporation (b) Pixelworks, Inc. (b) PLX Technology, Inc. (b) PMC-Sierra, Inc. (b) 36 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Semiconductors & Semiconductor Equipment - 4.5% (Continued) Power Integrations, Inc. $ QuickLogic Corporation (b) Rambus, Inc. (b) RF Micro Devices, Inc. (b) Semtech Corporation (b) Sigma Designs, Inc. (b) Silicon Image, Inc. (b) Silicon Laboratories, Inc. (b) Spansion, Inc. - Class A (b) SunEdison, Inc. (b) SunPower Corporation (a) (b) Supertex, Inc. Tower Semiconductor Ltd. (b) TriQuint Semiconductor, Inc. (a) (b) Ultra Clean Holdings, Inc. (b) Vitesse Semiconductor Corporation (b) Volterra Semiconductor Corporation (a) (b) Software - 3.1% Accelrys, Inc. (b) Actuate Corporation (a) (b) Advent Software, Inc. Allot Communications Ltd. (b) AsiaInfo-Linkage, Inc. (b) Aspen Technology, Inc. (b) BroadSoft, Inc. (a) (b) BSQUARE Corporation (b) Cadence Design Systems, Inc. (b) ClickSoftware Technologies Ltd. (a) Compuware Corporation Comverse, Inc. (b) Cyan, Inc. (b) Digimarc Corporation (a) Ellie Mae, Inc. (a) (b) EPIQ Systems, Inc. ePlus, Inc. Fair Isaac Corporation Fleetmatics Group plc (b) Gigamon, Inc. (b) Guidance Software, Inc. (b) Guidewire Software, Inc. (b) Imperva, Inc. (b) Infoblox, Inc. (b) Interactive Intelligence Group, Inc. (b) Jive Software, Inc. (b) 18 Manhattan Associates, Inc. (a) (b) Model N, Inc. (b) Monotype Imaging Holdings, Inc. Net 1 UEPS Technologies, Inc. (a) (b) NetScout Systems, Inc. (a) (b) 37 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Information Technology - 16.9% (Continued) Software - 3.1% (Continued) NetSol Technologies, Inc. (b) $ Nuance Communications, Inc. (b) Open Text Corporation Park City Group, Inc. (b) Pegasystems, Inc. (a) Progress Software Corporation (b) Proofpoint, Inc. (b) PROS Holdings, Inc. (b) Qlik Technologies, Inc. (b) Qualys, Inc. (b) Rally Software Development Corporation (b) Rovi Corporation (b) Sapiens International Corporation N.V. SeaChange International, Inc. (b) ServiceNow, Inc. (b) 1 44 Smith Micro Software, Inc. (b) Solera Holdings, Inc. (a) Sourcefire, Inc. (b) SS&C Technologies Holdings, Inc. (a) (b) Synchronoss Technologies, Inc. (a) (b) Tableau Software, Inc. - Class A (b) TeleCommunication Systems, Inc. (b) TeleNav, Inc. (b) TIBCO Software, Inc. (b) Ultimate Software Group, Inc. (The) (b) VASCO Data Security International, Inc. (b) Verint Systems, Inc. (b) Zynga, Inc. - Class A (b) Materials - 5.9% Chemicals - 1.1% A. Schulman, Inc. Advanced Emissions Solutions, Inc. (b) American Pacific Corporation (b) American Vanguard Corporation Balchem Corporation Cabot Corporation Chase Corporation CVR Partners, L.P. Ecolab, Inc. FutureFuel Corporation Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. (a) Koppers Holdings, Inc. (a) Kraton Performance Polymers, Inc. (b) Landec Corporation (b) LSB Industries, Inc. (a) (b) Methanex Corporation 9 Minerals Technologies, Inc. (a) 38 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Materials - 5.9% (Continued) Chemicals - 1.1% (Continued) Olin Corporation $ OM Group, Inc. (a) (b) OMNOVA Solutions, Inc. (b) Penford Corporation (b) Quaker Chemical Corporation RPM International, Inc. Stepan Company Taminco Corporation (b) Tredegar Corporation Zep, Inc. Construction Materials - 0.4% CaesarStone Sdot-Yam Ltd. (b) Headwaters, Inc. (b) Texas Industries, Inc. (a) (b) United States Lime & Minerals, Inc. (b) Containers & Packaging - 0.6% AptarGroup, Inc. Ball Corporation Berry Plastics Group, Inc. (b) Boise, Inc. (a) Graphic Packaging Holding Company (a) (b) Myers Industries, Inc. Rock-Tenn Company - Class A Sealed Air Corporation UFP Technologies, Inc. (b) Metals & Mining - 2.6% Alcoa, Inc. Alexco Resource Corporation (a) (b) Almaden Minerals Ltd. (a) (b) Asanko Gold, Inc. (a) (b) AuRico Gold, Inc. Banro Corporation (a) (b) Barrick Gold Corporation Carpenter Technology Corporation CD International Enterprises, Inc. (b) 34 Century Aluminum Company (b) Claude Resources, Inc. (a) (b) Coeur Mining, Inc. (b) Commercial Metals Company Compass Minerals International, Inc. (a) Dominion Diamond Corporation (a) (b) Eldorado Gold Corporation Endeavour Silver Corporation (a) (b) Energy Fuels, Inc. (b) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) First Majestic Silver Corporation (b) 39 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Materials - 5.9% (Continued) Metals & Mining - 2.6% (Continued) Fortuna Silver Mines, Inc. (b) $ Franco-Nevada Corporation Goldcorp, Inc. Golden Minerals Company (b) Great Panther Silver Ltd. (a) (b) Handy & Harman Ltd. (b) Haynes International, Inc. Hecla Mining Company Hi-Crush Partners, L.P. Horsehead Holding Corporation (b) IAMGOLD Corporation International Tower Hill Mines Ltd. (a) (b) Kinross Gold Corporation MAG Silver Corporation (b) Materion Corporation McEwen Mining, Inc. (b) Minco Gold Corporation (b) Mines Management, Inc. (b) Nevsun Resources Ltd. (a) New Gold, Inc. (b) Newmont Mining Corporation Noranda Aluminum Holding Corporation (a) Northern Dynasty Minerals Ltd. (a) (b) NovaCopper, Inc. (b) NovaGold Resources, Inc. (b) Olympic Steel, Inc. Pan American Silver Corporation Paramount Gold and Silver Corporation (b) Platinum Group Metals Ltd. (b) Pretium Resources, Inc. (a) (b) Primero Mining Corporation (b) Quest Rare Minerals Ltd. (b) Rare Element Resources Ltd. (b) Richmont Mines, Inc. (a) (b) Rubicon Minerals Corporation (a) (b) Schnitzer Steel Industries, Inc. - Class A 6 Silver Standard Resources, Inc. (a) (b) Silvercorp Metals, Inc. Silvercrest Mines, Inc. (b) Southern Copper Corporation SunCoke Energy Partners, L.P. 99 SunCoke Energy, Inc. (b) Sutor Technology Group Ltd. (b) Taseko Mines Ltd. (b) Turquoise Hill Resources Ltd. (b) Vista Gold Corporation (b) Worthington Industries, Inc. (a) Yamana Gold, Inc. 40 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Materials - 5.9% (Continued) Paper & Forest Products - 1.2% Boise Cascade Company (b) $ Buckeye Technologies, Inc. (a) Clearwater Paper Corporation (b) Deltic Timber Corporation Domtar Corporation KapStone Paper and Packaging Corporation (a) Louisiana-Pacific Corporation (a) (b) Neenah Paper, Inc. (a) P.H. Glatfelter Company Schweitzer-Mauduit International, Inc. Verso Paper Corporation (b) Telecommunication Services - 1.4% Diversified Telecommunication Services - 1.0% Alaska Communications Systems Group, Inc. (b) Atlantic Tele-Network, Inc. BCE, Inc. Cbeyond, Inc. (b) CenturyLink, Inc. Cincinnati Bell, Inc. (a) (b) Consolidated Communications Holdings, Inc. (a) Frontier Communications Corporation General Communication, Inc. - Class A (a) (b) Hawaiian Telcom Holdco, Inc. (b) IDT Corporation - Class B (a) inContact, Inc. (b) Level 3 Communications, Inc. (b) Lumos Networks Corporation Premiere Global Services, Inc. (a) (b) Primus Telecommunications Group, Inc. TELUS Corporation tw telecom, inc. (b) Vonage Holdings Corporation (a) (b) Windstream Corporation Wireless Telecommunication Services - 0.4% Cellcom Israel Ltd. (a) (b) FiberTower Corporation (b) Shenandoah Telecommunications Company Telephone and Data Systems, Inc. (a) T-Mobile US, Inc. (b) United States Cellular Corporation USA Mobility, Inc. Utilities - 1.3% Electric Utilities - 0.6% ALLETE, Inc. Brookfield Infrastructure Partners, L.P. Cleco Corporation Edison International 41 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Utilities - 1.3% (Continued) Electric Utilities - 0.6% (Continued) El Paso Electric Company (a) $ Exelon Corporation Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. (a) ITC Holdings Corporation Northeast Utilities NV Energy, Inc. OGE Energy Corporation Pepco Holdings, Inc. PNM Resources, Inc. UIL Holdings Corporation Unitil Corporation UNS Energy Corporation (a) Gas Utilities - 0.2% AGL Resources, Inc. Atmos Energy Corporation Chesapeake Utilities Corporation Laclede Group, Inc. (The) New Jersey Resources Corporation Questar Corporation South Jersey Industries, Inc. Southwest Gas Corporation UGI Corporation Independent Power Producers & Energy Traders - 0.1% Calpine Corporation (b) Genie Energy Ltd. - Class B (a) (b) NRG Energy, Inc. Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.2% Avista Corporation (a) CenterPoint Energy, Inc. CMS Energy Corporation Integrys Energy Group, Inc. NorthWestern Corporation PG&E Corporation Public Service Enterprise Group, Inc. SCANA Corporation TECO Energy, Inc. Vectren Corporation Wisconsin Energy Corporation Water Utilities - 0.2% American States Water Company American Water Works Company, Inc. Aqua America, Inc. California Water Service Group (a) Connecticut Water Service, Inc. 42 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.2% (Continued) Shares Value Utilities - 1.3% (Continued) Water Utilities - 0.2% (Continued) Middlesex Water Company $ SJW Corporation Tri-Tech Holding, Inc. (a) (b) York Water Company (The) Total Common Stocks(Cost$1,420,316,914) $ PREFERRED STOCKS - 0.1% Shares Value Beazer Homes USA, Inc., 7.500%, CV $ Dominion Resources, Inc., Series A, 6.125%, CV Dominion Resources, Inc., Series B, 6.000%, CV Total Preferred Stocks(Cost$1,364,935) $ OTHER INVESTMENTS - 5.0% Shares Value Aberdeen Global Income Fund, Inc. $ Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund Alliance New York Municipal Income Fund, Inc. AllianceBernstein Income Fund, Inc. AllianzGI Global Equity & Convertible Income Fund Alpine Global Dynamic Dividend Fund Alpine Global Premier Properties Fund Alpine Total Dynamic Dividend Fund American Income Fund, Inc. American Select Portfolio, Inc. American Strategic Income Portfolio, Inc. American Strategic Income Portfolio, Inc. II Asia Pacific Fund, Inc. (The) (b) Asia Tigers Fund, Inc. (The) Bancroft Fund Ltd. BlackRock Build America Bond Trust BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. BlackRock Corporate High Yield Fund VI, Inc. BlackRock Credit Allocation Income Trust IV BlackRock EcoSolutions Investment Trust BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock High Income Shares BlackRock High Yield Trust BlackRock Income Opportunity Trust, Inc. BlackRock Income Trust, Inc. BlackRock International Growth & Income Trust BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock Municipal Bond Investment Trust 43 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 5.0% (Continued) Shares Value BlackRock Municipal Income Investment Quality Trust $ BlackRock Municipal Income Investment Trust BlackRock MuniHoldings Investment Quality Fund BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniYield Investment Quality Fund BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield Michigan Quality Fund, Inc. BlackRock MuniYield New Jersey Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock New York Municipal Bond Trust BlackRock Pennsylvania Strategic Municipal Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust BlackRock Utility and Infrastructure Trust Boulder Growth & Income Fund, Inc. Calamos Global Dynamic Income Fund Calamos Strategic Total Return Fund CBRE Clarion Global Real Estate Income Fund Central Europe & Russia Fund, Inc. (The) China Fund, Inc. (The) Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. Cutwater Select Income Fund Delaware Investments National Municipal Income Fund Denali Fund (The) DTF Tax-Free Income, Inc. Duff & Phelps Global Utility Income Fund, Inc. DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Bond Fund Eaton Vance Limited Duration Income Fund Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance New Jersey Municipal Bond Fund Eaton Vance New Jersey Municipal Income Trust Eaton Vance New York Municipal Bond Fund Eaton Vance New York Municipal Bond Fund 2 Eaton Vance Pennsylvania Municipal Bond Fund Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Short Duration Diversified Income Fund 44 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 5.0% (Continued) Shares Value Eaton Vance Tax-Advantaged Bond and Options Strategies Fund $ Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Ellsworth Fund Ltd. Engex, Inc. (b) (c) European Equity Fund, Inc. (The) Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. (b) First Trust/Aberdeen Emerging Opportunity Fund First Trust/FIDAC Mortgage Income Fund Firsthand Technology Value Fund, Inc. (b) Fort Dearborn Income Securities, Inc. Franklin Templeton Limited Duration Income Trust Franklin Universal Trust GDL Fund (The) General American Investors Company, Inc. Guggenheim Build America Bonds Managed Duration Trust Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Helios High Yield Fund Helios Multi-Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. Herzfeld Caribbean Basin Fund, Inc. (b) ING Asia Pacific High Dividend Equity Income Fund ING Risk Managed Natural Resources Fund Invesco Municipal Opportunity Trust Invesco Value Municipal Income Trust Invesco Van Kampen Advantage Municipal Income Trust II Invesco Van Kampen Bond Fund Invesco Van Kampen California Value Municipal Income Trust Invesco Van Kampen Municipal Trust Invesco Van Kampen Trust for Investment Grade Municipals Japan Equity Fund, Inc. (The) JF China Region Fund, Inc. John Hancock Hedged Equity & Income Fund John Hancock Tax-Advantaged Dividend Income Fund Korea Equity Fund, Inc. (b) Liberty All-Star Growth Fund, Inc. LMP Real Estate Income Fund, Inc. Madison Strategic Sector Premium Fund Managed Duration Investment Grade Municipal Fund Managed High Yield Plus Fund, Inc. Mexico Equity and Income Fund, Inc. (The) MFS California Insured Municipal Trust MFS Charter Income Trust MFS High Income Municipal Trust MFS High Yield Municipal Trust MFS InterMarket Income Trust I MFS Intermediate High Income Fund MFS Multimarket Income Trust MFS Municipal Income Trust 45 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 5.0% (Continued) Shares Value Montgomery Street Income Securities, Inc. $ Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley China A Share Fund, Inc. (b) Morgan Stanley Eastern Europe Fund, Inc. Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. Morgan Stanley Income Securities, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. New Germany Fund, Inc. (The) Nuveen AMT-Free Municipal Income Fund Nuveen Arizona Premium Income Municipal Fund, Inc. Nuveen Build America Bond Opportunity Fund Nuveen California AMT-Free Municipal Income Fund Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 3 Nuveen California Investment Quality Municipal Fund, Inc. Nuveen California Municipal Value Fund 2 Nuveen California Premium Income Municipal Fund Nuveen Connecticut Premium Income Municipal Fund Nuveen Diversified Dividend and Income Fund Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Global Government Enhanced Income Fund Nuveen Global Value Opportunities Fund Nuveen Investment Quality Municipal Fund, Inc. Nuveen Maryland Premium Income Municipal Fund Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Municipal Advantage Fund Nuveen Municipal Market Opportunity Fund Nuveen Municipal Opportunity Fund, Inc. Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Dividend Advantage Municipal Fund 2 Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New York AMT-Free Municipal Income Fund Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Municipal Value Fund 2 Nuveen North Carolina Premium Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Performance Plus Municipal Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Quality Income Municipal Fund 46 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 5.0% (Continued) Shares Value Nuveen Quality Municipal Fund, Inc. $ Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Nuveen Select Quality Municipal Fund Nuveen Virginia Premium Income Municipal Fund Petroleum & Resources Corporation Putnam High Income Securities Fund Putnam Managed Municipal Income Trust Putnam Master Intermediate Income Trust Putnam Municipal Opportunities Trust Putnam Premier Income Trust RENN Global Entrepreneurs Fund, Inc. (b) RMR Real Estate Income Fund Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Singapore Fund, Inc. (The) Strategic Global Income Fund, Inc. Taiwan Fund, Inc. (The) (b) Templeton Dragon Fund, Inc. Templeton Russia & East European Fund, Inc. Transamerica Income Shares, Inc. Tri-Continental Corporation Turkish Investment Fund, Inc. (The) VelocityShares Daily Inverse VIX Short-Term ETN (b) Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined OpportunityFund, Inc. Western Asset Global High Income Fund, Inc. Western Asset High Income Opportunity Fund, Inc. Western Asset Income Fund Western Asset Inflation Management Fund, Inc. Western Asset Managed High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Worldwide Income Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Total Other Investments(Cost$87,349,499) $ RIGHTS - 0.0%(d) Shares Value Accelerate Diagnostics, Inc. (c) (Cost $0) 60 $ 20 47 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) PURCHASED OPTION CONTRACTS - 0.0% (d) Contracts Value Put Option Contracts - 0.0% (d) SPDR S&P rust,08/17/2013 at $170(Cost $65,636) $ CORPORATE BONDS-0.0% (d) Par Value Value Financials - 0.0% (d) GAMCO Investors, Inc., 0.00%, due 12/31/2015 (Cost $0) $ $ MONEY MARKET FUNDS - 2.6% Shares Value Federated Government Obligations Fund - Institutional Class, 0.01% (e) (Cost $45,047,607) $ Total Investments at Value - 101.9% (Cost $1,554,144,591) $ Liabilities in Excess of Other Assets-(1.9%) )(f) Net Assets - 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. (a) All or a portion of the shares have been committed as collateral for open short positions. (b) Non-income producing security. (c) Security value has been determined in good faith by the Board of Trustees.The total value of such securities is $149,869at July 31, 2013, representing0.0%(d) of net assets (Note1). (d) Percentage rounds to less than 0.1%. (e) The rate shown is the 7-day effective yield as of July 31, 2013. (f) Includes cash held as margin deposits for open short positions. See accompanying notes to Schedules of Investments. 48 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT July 31, 2013 (Unaudited) COMMON STOCKS - 66.4% Shares Value Consumer Discretionary - 9.2% Auto Components - 0.2% American Axle & Manufacturing Holdings, Inc. $ Ballard Power Systems, Inc. China Automotive Systems, Inc. China XD Plastics Company Ltd. Federal-Mogul Corporation 1 16 Goodyear Tire & Rubber Company (The) Quantum Fuel Systems Technologies Worldwide, Inc. SORL Auto Parts, Inc. Standard Motor Products, Inc. Tenneco Automotive, Inc. Automobiles - 0.4% Kandi Technologies Group, Inc. Tesla Motors, Inc. Distributors - 0.2% China Metro-Rural Holdings Ltd. Pool Corporation Diversified Consumer Services - 1.4% American Public Education, Inc. Apollo Group, Inc. - Class A Ascent Capital Group, Inc. 45 Bright Horizons Family Solutions, Inc. 56 Collectors Universe, Inc. Corinthian Colleges, Inc. CPI Corporation 32 DeVry, Inc. Education Management Corporation Grand Canyon Education, Inc. ITT Educational Services, Inc. K12, Inc. LifeLock, Inc. Matthews International Corporation - Class A Outerwall, Inc. Regis Corporation Service Corporation International StoneMor Partners, L.P. Strayer Education, Inc. Hotels, Restaurants & Leisure - 0.7% Asia Entertainment & Resources Ltd. Biglari Holdings, Inc. BJ's Restaurants, Inc. Boyd Gaming Corporation Brinker International, Inc. Choice Hotels International, Inc. Interval Leisure Group, Inc. Kona Grill, Inc. 49 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Consumer Discretionary - 9.2%(Continued) Hotels, Restaurants & Leisure - 0.7%(Continued) Life Time Fitness, Inc. $ Marriott Vacations Worldwide Corporation MTR Gaming Group, Inc. Noodles & Company Pinnacle Entertainment, Inc. PokerTek, Inc. Red Lion Hotels Corporation Red Robin Gourmet Burgers, Inc. Ruby Tuesday, Inc. Ryman Hospitality Properties, Inc. Star Buffet, Inc. Texas Roadhouse, Inc. 7 Universal Travel Group Household Durables - 1.6% American Greetings Corporation - Class A Bassett Furniture Industries, Inc. Beazer Homes USA, Inc. Blyth, Inc. Comstock Homebuilding Companies, Inc. - Class A Deer Consumer Products, Inc. Desarrolladora Homex S.A.B de C.V. - ADR Ethan Allen Interiors, Inc. Furniture Brands International, Inc. Gafisa, S.A. - ADR Garmin Ltd. Hovnanian Enterprises, Inc. - Class A iRobot Corporation 89 KB Home Location Based Technologies, Inc. M/I Homes, Inc. Mad Catz Interactive, Inc. MDC Holdings, Inc. Ryland Group, Inc. (The) Skullcandy, Inc. SodaStream International Ltd. Standard Pacific Corporation Tempur Sealy International, Inc. Internet & Catalog Retail - 0.5% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - ADR LightInTheBox Holding Company Ltd. - ADR NutriSystem, Inc. Overstock.com, Inc. PetMed Express, Inc. Shutterfly, Inc. Vipshop Holdings Ltd. - ADR Vitacost.com, Inc. 50 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Consumer Discretionary - 9.2%(Continued) Leisure Equipment & Products - 0.2% Black Diamond, Inc. $ Callaway Golf Company Eastman Kodak Company JAKKS Pacific, Inc. Media - 0.7% Arbitron, Inc. Atrinsic, Inc. Central European Media Enterprises Ltd. China Yida Holding Company Clear Channel Outdoor Holdings, Inc. Cumulus Media, Inc. - Class A Dex Media, Inc. Dial Global, Inc. Digital Domain Media Group, Inc. Digital Generation, Inc. DreamWorks Animation SKG, Inc. - Class A Emmis Communications Corporation - Class A Entercom Communications Corporation - Class A IMAX Corporation Lee Enterprises, Inc. Madison Square Garden Company (The) - Class A 52 Manchester United plc - Class A Martha Stewart Living Omnimedia, Inc. - Class A McClatchy Company (The) - Class A Media General, Inc. - Class A Meredith Corporation Morningstar, Inc. 20 New York Times Company (The) Pandora Media, Inc. ReachLocal, Inc. Sinclair Broadcast Group, Inc. SPAR Group, Inc. Tiger Media, Inc. Valassis Communications, Inc. World Wrestling Entertainment, Inc. - Class A Multiline Retail - 0.3% Big Lots, Inc. Bon-Ton Stores, Inc. (The) Fred's, Inc. - Class A J. C. Penney Company, Inc. Saks, Inc. Sears Canada, Inc. Sears Holdings Corporation Specialty Retail - 2.6% Aéropostale, Inc. ANN, Inc. AutoChina International Ltd. (a) 51 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Consumer Discretionary - 9.2%(Continued) Specialty Retail - 2.6%(Continued) Barnes & Noble, Inc. $ bebe stores, inc. Books-A-Million, Inc. Buckle, Inc. (The) Children's Place Retail Stores, Inc. (The) Coldwater Creek, Inc. Conn's, Inc. CST Brands, Inc. Francesca's Holdings Corporation Group 1 Automotive, Inc. Guess?, Inc. hhgregg, Inc. Hibbett Sports, Inc. Jos. A. Bank Clothiers, Inc. Lentuo International, Inc. - ADR MarineMax, Inc. Monro Muffler Brake, Inc. Office Depot, Inc. OfficeMax, Inc. Orchard Supply Hardware Stores Corporation - Class A Pacific Sunwear of California, Inc. Pep Boys - Manny Moe & Jack (The) RadioShack Corporation Rent-A-Center, Inc. Select Comfort Corporation Sonic Automotive, Inc. - Class A Stage Stores, Inc. Systemax, Inc. Tile Shop Holdings, Inc. (The) Trinity Place Holdings, Inc. Walking Company Holdings, Inc. (The) 4 39 Zumiez, Inc. Textiles, Apparel & Luxury Goods - 0.4% American Apparel, Inc. DGSE Companies, Inc. G-III Apparel Group Ltd. Iconix Brand Group, Inc. Joe's Jeans, Inc. Jones Group, Inc. (The) Kingold Jewelry, Inc. Quiksilver, Inc. Vera Bradley, Inc. Consumer Staples - 2.7% Beverages - 0.1% Primo Water Corporation Reed's, Inc. 52 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Consumer Staples - 2.7%(Continued) Food & Staples Retailing - 0.6% Crumbs Bake Shop, Inc. $ Fresh Market, Inc. (The) Nash Finch Company Natural Grocers by Vitamin Cottage, Inc. Pizza Inn Holdings, Inc. PriceSmart, Inc. Roundy's, Inc. SUPERVALU, Inc. Susser Holdings Corporation Weis Markets, Inc. Food Products - 1.0% AgFeed Industries, Inc. Amira Nature Foods Ltd. Annie's, Inc. Boulder Brands, Inc. Calavo Growers, Inc. China Marine Food Group Ltd. Chiquita Brands International, Inc. Coffee Holding Company, Inc. Diamond Foods, Inc. Dole Food Company, Inc. Fresh Del Monte Produce, Inc. Green Mountain Coffee Roasters, Inc. Hain Celestial Group, Inc. (The) Lancaster Colony Corporation Le Gaga Holdings Ltd. - ADR Lifeway Foods, Inc. Limoneira Company SkyPeople Fruit Juice, Inc. Stevia Corporation Umami Sustainable Seafood, Inc. (a) WhiteWave Foods Company Yuhe International, Inc. (a) Personal Products - 0.6% China Sky One Medical, Inc. China-Biotics, Inc. Herbalife Ltd. LifeVantage Corporation Medifast, Inc. Nu Skin Enterprises, Inc. Synutra International, Inc. USANA Health Sciences, Inc. Tobacco - 0.4% Alliance One International, Inc. Star Scientific, Inc. Universal Corporation 53 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Consumer Staples - 2.7%(Continued) Tobacco - 0.4%(Continued) Vector Group Ltd. $ Energy - 6.0% Energy Equipment & Services - 0.7% C&J Energy Services, Inc. 84 Cal Dive International, Inc. CARBO Ceramics, Inc. Compressco Partners, L.P. 33 Exterran Holdings, Inc. Geospace Technologies Corporation Gulfmark Offshore, Inc. - Class A Key Energy Services, Inc. McDermott International, Inc. Mitcham Industries, Inc. Poseidon Concepts Corporation 19 Recon Technology Ltd. RigNet, Inc. 24 RPC, Inc. SEACOR Holdings, Inc. SulphCo, Inc. Transocean Ltd. Vantage Drilling Company Oil, Gas & Consumable Fuels - 5.3% Alliance Resource Partners, L.P. Alpha Natural Resources, Inc. Amyris, Inc. Apco Oil and Gas International, Inc. Approach Resources, Inc. Arch Coal, Inc. Atlas Pipeline Partners, L.P. ATP Oil & Gas Corporation Berry Petroleum Company - Class A Bill Barrett Corporation BioFuel Energy Corporation Blue Dolphin Energy Company BMB Munai, Inc. (a) BPZ Resources, Inc. CAMAC Energy, Inc. Capital Product Partners, L.P. Chesapeake Granite Wash Trust China Integrated Energy, Inc. Clayton Williams Energy, Inc. 4 Clean Energy Fuels Corporation Contango Oil & Gas Company Cubic Energy, Inc. CVR Energy, Inc. Dominion Resources Black Warrior Trust ECA Marcellus Trust I Emerald Oil, Inc. 54 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Energy - 6.0%(Continued) Oil, Gas & Consumable Fuels - 5.3%(Continued) Enbridge Energy Management, LLC $ Endeavour International Corporation Equal Energy Ltd. EXCO Resources, Inc. Forest Oil Corporation Frontline Ltd. FX Energy, Inc. 74 GeoGlobal Resources, Inc. Gevo, Inc. Global Partners, L.P. GMX Resources, Inc. Golar LNG Ltd. Green Plains Renewable Energy, Inc. GreenHunter Resources, Inc. Harvest Natural Resources, Inc. Houston American Energy Corporation Hyperdynamics Corporation Inergy Midstream, L.P. InterOil Corporation Isramco, Inc. Ivanhoe Energy, Inc. James River Coal Company Kinder Morgan Management, LLC KiOR, Inc. - Class A Knightsbridge Tankers Ltd. L & L Energy, Inc. Lightstream Resources Ltd. Linn Energy, LLC LinnCo, LLC Lucas Energy, Inc. Mexco Energy Corporation Miller Energy Resources, Inc. New Concept Energy, Inc. NGL Energy Partners, L.P. Niska Gas Storage Partners, LLC Nordic American Tankers Ltd. Northern Oil & Gas, Inc. Nuverra Environmental Solutions, Inc. Overseas Shipholding Group, Inc. Oxford Resource Partners, L.P. Pacific Ethanol, Inc. Patriot Coal Corporation PBF Energy, Inc. PDC Energy, Inc. Pengrowth Energy Corporation PetroQuest Energy, Inc. 88 Pyramid Oil Company REX American Resources Corporation Rhino Resource Partners, L.P. Royale Energy, Inc. 55 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Energy - 6.0%(Continued) Oil, Gas & Consumable Fuels - 5.3%(Continued) San Juan Basin Royalty Trust $ Sanchez Energy Corporation SandRidge Energy, Inc. SandRidge Mississippian Trust I Sino Clean Energy, Inc. Solazyme, Inc. Southcross Energy Partners, L.P. StealthGas, Inc. Susser Petroleum Partners, L.P. TC PipeLines, L.P. Teekay Offshore Partners, L.P. 59 Teekay Tankers Ltd. - Class A Tri-Valley Corporation Ultra Petroleum Corporation Uranerz Energy Corporation Uranium Energy Corporation Uranium Resources, Inc. Ur-Energy, Inc. USEC, Inc. Verenium Corporation Western Refining, Inc. Whiting USA Trust I Whiting USA Trust II ZaZa Energy Corporation Zion Oil & Gas, Inc. Financials - 9.1% Capital Markets - 1.5% Calamos Asset Management, Inc. Cohen & Steers, Inc. CorEnergy Infrastructure Trust, Inc. Federated Investors, Inc. - Class B Fidus Investment Corporation Fifth Street Finance Corporation Financial Engines, Inc. FXCM, Inc. Garrison Capital, Inc. Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. Horizon Technology Finance Corporation ICG Group, Inc. INTL FCStone, Inc. Investment Technology Group, Inc. Investors Capital Holdings Ltd. KCAP Financial, Inc. KCG Holdings, Inc. - Class A Medley Capital Corporation NGP Capital Resources Company Noah Holdings Ltd. - ADR Oppenheimer Holdings, Inc. 56 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Financials - 9.1%(Continued) Capital Markets - 1.5%(Continued) PennantPark Floating Rate Capital Ltd. $ Penson Worldwide, Inc. (a) Piper Jaffray Companies, Inc. Prospect Capital Corporation Rand Capital Corporation Safeguard Scientifics, Inc. SEI Investments Company 2 63 Sprott, Inc. Stifel Financial Corporation TICC Capital Corporation Triangle Capital Corporation Commercial Banks - 3.7% American National Bankshares, Inc. Ameris Bancorp Arrow Financial Corporation Auburn National Bancorporation, Inc. BancFirst Corporation Bank of Hawaii Corporation Bank of the Ozarks, Inc. Banner Corporation BNC Bancorp Britton & Koontz Capital Corporation 9 C&F Financial Corporation 9 Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cascade Bancorp CenterState Banks, Inc. 44 Citizens Holding Company City Bank City Holding Company CoBiz Financial, Inc. Columbia Banking System, Inc. Commerce Bancshares, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. CommunityOne Bancorp Dearborn Bancorp, Inc. 25 Farmers Capital Bank Corporation Fauquier Bankshares, Inc. First Bancorp (North Carolina) First BanCorporation (Puerto Rico) First Busey Corporation First Commonwealth Financial Corporation First Financial Bancorporation First Financial Bankshares, Inc. First Financial Holdings, Inc. First Merchants Corporation First Niagara Financial Group, Inc. First of Long Island Corporation (The) 57 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Financials - 9.1%(Continued) Commercial Banks - 3.7%(Continued) FNB Corporation $ Frontier Financial Corporation Glacier Bancorp, Inc. Glen Burnie Bancorp 56 Hampton Roads Bankshares, Inc. Hancock Holding Company Heartland Financial USA, Inc. 17 Heritage Financial Corporation 41 Independent Bank Corporation (Massachusetts) Independent Bank Corporation (Michigan) Intervest Bancshares Corporation - Class A Jeffersonville Bancorp (a) 10 Lakeland Bancorp, Inc. Macatawa Bank Corporation Mercantile Bancorp, Inc. 69 Mercantile Bank Corporation National Bankshares, Inc. National Penn Bancshares, Inc. Oak Valley Bancorp OFG Bancorp Old Second Bancorp, Inc. OmniAmerican Bancorp, Inc. PAB Bankshares, Inc. 13 PacWest Bancorp Park National Corporation Park Sterling Corporation Patriot National Bancorp Pinnacle Financial Partners, Inc. Princeton National Bancorp, Inc. (a) 7 Renasant Corporation Republic Bancorp, Inc. - Class A S.Y. Bancorp, Inc. Seacoast Banking Corporation of Florida Simmons First National Corporation - Class A Southside Bancshares, Inc. Southwest Bancorp, Inc. State Bank Financial Corporation Sterling Financial Corporation Taylor Capital Group, Inc. Texas Capital Bancshares, Inc. TowneBank Tristate Capital Holdings, Inc. Trustmark Corporation United Bankshares, Inc. United Security Bancshares Valley National Bancorp Westamerica Bancorporation Westbury Bancorp, Inc. Wintrust Financial Corporation 58 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Financials - 9.1%(Continued) Consumer Finance - 0.5% Atlanticus Holdings Corporation $ DFC Global Corporation Encore Capital Group, Inc. Green Dot Corporation - Class A Diversified Financial Services - 0.0% (b) Capital Southwest Corporation 36 Consumer Portfolio Services, Inc. DJSP Enterprises, Inc. (a) KKR Financial Holdings, LLC Life Partners Holdings, Inc. NewStar Financial, Inc. PICO Holdings, Inc. Primus Guaranty Ltd. Texas Pacific Land Trust Insurance - 1.0% American Equity Investment Life Holding Company American Financial Group, Inc. Arthur J. Gallagher & Company CNA Financial Corporation eHealth, Inc. Greenlight Capital Re Ltd. - Class A HCI Group, Inc. Kingsway Financial Services, Inc. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. Phoenix Companies, Inc. (The) Platinum Underwriters Holdings Ltd. 18 Primerica, Inc. ProAssurance Corporation StanCorp Financial Group, Inc. Stewart Information Services Corporation Tower Group International Ltd. Universal Insurance Holdings, Inc. 65 Real Estate Investment Trusts (REIT) - 1.5% American Residential Properties, Inc. AmREIT, Inc. Ashford Hospitality Trust, Inc. Associated Estates Realty Corporation Chambers Street Properties CommonWealth REIT CubeSmart CYS Investments, Inc. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. EPR Properties Extra Space Storage, Inc. 1 42 First Industrial Realty Trust, Inc. 59 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Financials - 9.1%(Continued) Real Estate Investment Trusts (REIT) - 1.5%(Continued) First Potomac Realty Trust 56 $ Getty Realty Corporation Gladstone Commercial Corporation Government Properties Income Trust Invesco Mortgage Capital, Inc. Investors Real Estate Trust 43 iStar Financial, Inc. JAVELIN Mortgage Investment Corporation Liberty Property Trust Mid-America Apartment Communities, Inc. Monmouth Real Estate Investment Corporation - Class A New Residential Investment Corporation New York Mortgage Trust, Inc. NorthStar Realty Finance Corporation Pennsylvania Real Estate Investment Trust RAIT Financial Trust Redwood Trust, Inc. Rouse Properties, Inc. Sabra Health Care REIT, Inc. Silver Bay Realty Trust Corporation STAG Industrial, Inc. Sun Communities, Inc. Terreno Realty Corporation 6 Walter Investment Management Corporation Western Asset Mortgage Capital Corporation Winthrop Realty Trust Real Estate Management & Development - 0.2% Brookfield Office Properties, Inc. Brookfield Property Partners, L.P. China HGS Real Estate, Inc. China Housing & Land Development, Inc. Forest City Enterprises, Inc. Gazit-Globe Ltd. Kennedy-Wilson Holdings, Inc. Mays (J.W.), Inc. Novation Companies, Inc. St. Joe Company (The) Xinyuan Real Estate Company Ltd. - ADR Thrifts & Mortgage Finance - 0.7% America First Tax Exempt Investors, L.P. Anchor BanCorp Wisconsin, Inc. Astoria Financial Corporation BBX Capital Corporation - Class A Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. Capitol Federal Financial, Inc. Federal Agricultural Mortgage Corporation - Class C First Federal Bancshares of Arkansas, Inc. 60 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Financials - 9.1%(Continued) Thrifts & Mortgage Finance - 0.7%(Continued) First Financial Northwest, Inc. $ Five Oaks Investment Corporation Freddie Mac Hudson City Bancorp, Inc. Impac Mortgage Holdings, Inc. Malvern Bancorp, Inc. Meta Financial Group, Inc. NASB Financial, Inc. Northwest Bancshares, Inc. PMI Group, Inc. (The) 7 – Provident Financial Holdings, Inc. Provident New York Bancorp Radian Group, Inc. Security National Financial Corporation - Class A Territorial Bancorp, Inc. 55 Triad Guaranty, Inc. TrustCo Bank Corporation Westfield Financial, Inc. Health Care - 12.2% Biotechnology - 6.9% Aastrom Biosciences, Inc. ACADIA Pharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. Advaxis, Inc. Aegerion Pharmaceuticals, Inc. AEterna Zentaris, Inc. Affymax, Inc. Alnylam Pharmaceuticals, Inc. Amarin Corporation plc - ADR Anthera Pharmaceuticals, Inc. ARCA Biopharma, Inc. Arena Pharmaceuticals, Inc. Ariad Pharmaceuticals, Inc. Arrowhead Research Corporation Astex Pharmaceuticals, Inc. BioTime, Inc. Cardium Therapeutics, Inc. Cell Therapeutics, Inc. Celldex Therapeutics, Inc. CEL-SCI Corporation Celsion Corporation Cepheid China Biologic Products, Inc. Cleveland BioLabs, Inc. Clovis Oncology, Inc. Coronado Biosciences, Inc. Curis, Inc. Cytokinetics, Inc. Cytori Therapeutics, Inc. 61 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Health Care - 12.2%(Continued) Biotechnology - 6.9%(Continued) CytRx Corporation $ DARA BioSciences, Inc. Dendreon Corporation Discovery Laboratories, Inc. Dynavax Technologies Corporation EpiCept Corporation Exelixis, Inc. Fibrocell Science, Inc. Galectin Therapeutics, Inc. Galena Biopharma, Inc. Genomic Health, Inc. GTx, Inc. Horizon Pharma, Inc. Hyperion Therapeutics, Inc. iBio, Inc. Idenix Pharmaceuticals, Inc. ImmunoCellular Therapeutics Ltd. Immunomedics, Inc. Incyte Corporation Infinity Pharmaceuticals, Inc. Inovio Pharmaceuticals, Inc. Insmed, Inc. InterMune, Inc. Introgen Therapeutics, Inc. 50 Ironwood Pharmaceuticals, Inc. IsoRay, Inc. Lexicon Pharmaceuticals, Inc. 19 47 Ligand Pharmaceuticals, Inc. - Class B MannKind Corporation Marina Biotech, Inc. Mast Therapeutics, Inc. Medgenics, Inc. MediciNova, Inc. MEI Pharma, Inc. Metabolix, Inc. MiMedx Group, Inc. Myrexis, Inc. 60 Myriad Genetics, Inc. NeoStem, Inc. Neuralstem, Inc. NeurogesX, Inc. NewLink Genetics Corporation Nymox Pharmaceutical Corporation Omeros Corporation OncoGenex Pharmaceuticals, Inc. 70 Oncolytics Biotech, Inc. Opexa Therapeutics, Inc. OPKO Health, Inc. Orexigen Therapeutics, Inc. Organovo Holdings, Inc. 62 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Health Care - 12.2%(Continued) Biotechnology - 6.9%(Continued) Osiris Therapeutics, Inc. $ OXiGENE, Inc. Oxygen Biotherapeutics, Inc. Peregrine Pharmaceuticals, Inc. PharmAthene, Inc. Pluristem Therapeutics, Inc. Progenics Pharmaceuticals, Inc. PROLOR Biotech, Inc. Protalix BioTherapeutics, Inc. Raptor Pharmaceutical Corporation Repligen Corporation Rexahn Pharmaceuticals, Inc. Rosetta Genomics Ltd. RXi Pharmaceuticals Corporation Sangamo BioSciences, Inc. Sarepta Therapeutics, Inc. Savient Pharmaceuticals, Inc. SIGA Technologies, Inc. Sinovac Biotech Ltd. 95 Spectrum Pharmaceuticals, Inc. StemCells, Inc. Stemline Therapeutics, Inc. Sunesis Pharmaceuticals, Inc. Synageva BioPharma Corporation Synta Pharmaceuticals Corporation Synthetic Biologics, Inc. Tekmira Pharmaceuticals Corporation Tengion, Inc. TESARO, Inc. Titan Pharmaceuticals, Inc. TrovaGene, Inc. Vanda Pharmaceuticals, Inc. Venaxis, Inc. ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 2.2% Abaxis, Inc. Abiomed, Inc. Accuray, Inc. Analogic Corporation 1 71 Atossa Genetics, Inc. Bacterin International Holdings, Inc. BIOLASE, Inc. BSD Medical Corporation Cerus Corporation CryoPort, Inc. (a) Cyberonics, Inc. D. Medical Industries Ltd. (a) Dehaier Medical Systems Ltd. Delcath Systems, Inc. 63 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Health Care - 12.2%(Continued) Health Care Equipment & Supplies - 2.2%(Continued) Echo Therapeutics, Inc. $ Endologix, Inc. Exactech, Inc. 17 Fonar Corporation GenMark Diagnostics, Inc. Haemonetics Corporation Hansen Medical, Inc. InspireMD, Inc. Insulet Corporation Integra LifeSciences Holdings Corporation Intuitive Surgical, Inc. 1 Invacare Corporation InVivo Therapeutics Holdings Corporation Kips Bay Medical, Inc. Masimo Corporation Mazor Robotics Ltd. - ADR Medical Action Industries, Inc. MELA Sciences, Inc. Meridian Bioscience, Inc. Navidea Biopharmaceuticals, Inc. Neogen Corporation NxStage Medical, Inc. Quidel Corporation Rockwell Medical, Inc. RTI Surgical, Inc. Stereotaxis, Inc. Synergetics USA, Inc. TearLab Corporation Thoratec Corporation Unilife Corporation Uroplasty, Inc. Utah Medical Products, Inc. Vermillion, Inc. Volcano Corporation Wright Medical Group, Inc. ZELTIQ Aesthetics, Inc. Health Care Providers & Services - 0.8% Acadia Healthcare Company, Inc. Accretive Health, Inc. Air Methods Corporation Bio-Reference Laboratories, Inc. China Cord Blood Corporation ExamWorks Group, Inc. FAB Universal Corporation IPC The Hospitalist Company, Inc. Landauer, Inc. 34 Medical Marijuana, Inc. Molina Healthcare, Inc. National Healthcare Corporation 64 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Health Care - 12.2%(Continued) Health Care Providers & Services - 0.8%(Continued) Owens & Minor, Inc. $ WellCare Health Plans, Inc. Health Care Technology - 0.0% (b) CareView Communications, Inc. HealthStream, Inc. 26 MGT Capital Investment, Inc. Streamline Health Solutions, Inc. Life Sciences Tools & Services - 0.4% Accelerate Diagnostics, Inc. Affymetrix, Inc. Apricus Biosciences, Inc. Bioanalytical Systems, Inc. BioDelivery Sciences International, Inc. CombiMatrix Corporation Compugen Ltd. Furiex Pharmaceuticals, Inc. Genetic Technologies Ltd. - ADR (a) PURE Bioscience, Inc. Sequenom, Inc. Pharmaceuticals - 1.9% AcelRx Pharmaceuticals, Inc. Acura Pharmaceuticals, Inc. Akorn, Inc. Alexza Pharmaceuticals, Inc. Alimera Sciences, Inc. Ampio Pharmaceuticals, Inc. ANI Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. Auxilium Pharmaceuticals, Inc. AVANIR Pharmaceuticals, Inc. - Class A Cadence Pharmaceuticals, Inc. Emisphere Technologies, Inc. IntelliPharmaCeutics International, Inc. Jazz Pharmaceuticals plc K-V Pharmaceutical Company - Class A Medicines Company (The) NuPathe, Inc. Oculus Innovative Sciences, Inc. Optimer Pharmaceuticals, Inc. Pacira Pharmaceuticals, Inc. Pain Therapeutics, Inc. 90 Pernix Therapeutics Holdings, Inc. Provectus Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. Repros Therapeutics, Inc. Salix Pharmaceuticals Ltd. 56 Skystar Bio-Pharmaceutical Company Ltd. 65 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Health Care - 12.2%(Continued) Pharmaceuticals - 1.9%(Continued) Transcept Pharmaceuticals, Inc. $ ViroPharma, Inc. VIVUS, Inc. Zogenix, Inc. Industrials - 8.1% Aerospace & Defense - 1.0% AeroVironment, Inc. American Science & Engineering, Inc. 24 Arotech Corporation Ascent Solar Technologies, Inc. CPI Aerostructures, Inc. 87 Cubic Corporation Elbit Systems Ltd. 24 Engility Holdings, Inc. GenCorp, Inc. Huntington Ingalls Industries, Inc. KEYW Holding Corporation (The) LMI Aerospace, Inc. National Presto Industries, Inc. Air Freight & Logistics - 0.4% Echo Global Logistics, Inc. XPO Logistics, Inc. Airlines - 0.1% AMR Corporation GOL - Linhas Aéreas Inteligentes S.A. - ADR Hawaiian Holdings, Inc. JetBlue Airways Corporation US Airways Group, Inc. Building Products - 0.2% Builders FirstSource, Inc. Fortune Brands Home & Security, Inc. Griffon Corporation Lennox International, Inc. 61 Quanex Building Products Corporation Simpson Manufacturing Company, Inc. Trex Company, Inc. Commercial Services & Supplies - 1.5% A.T. Cross Company - Class A Cenveo, Inc. China Recycling Energy Corporation Consolidated Graphics, Inc. Covanta Holding Corporation Deluxe Corporation EnerNOC, Inc. Ennis, Inc. 66 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Industrials - 8.1%(Continued) Commercial Services & Supplies - 1.5%(Continued) Healthcare Services Group, Inc. $ Heritage-Crystal Clean, Inc. HNI Corporation Industrial Services of America, Inc. InnerWorkings, Inc. Interface, Inc. Intersections, Inc. McGrath RentCorp Mine Safety Appliances Company Mobile Mini, Inc. Pitney Bowes, Inc. Quad/Graphics, Inc. - Class A R.R. Donnelley & Sons Company RINO International Corporation (a) Standard Parking Corporation Swisher Hygiene, Inc. United Stationers, Inc. Waste Connections, Inc. Construction & Engineering - 0.2% Aegion Corporation Granite Construction, Inc. India Globalization Capital, Inc. MasTec, Inc. Tutor Perini Corporation Electrical Equipment - 1.2% Acuity Brands, Inc. 10 Advanced Battery Technologies, Inc. Altair Nanotechnologies, Inc. Aura Systems, Inc. 34 Babcock & Wilcox Company (The) Beacon Power Corporation Belden, Inc. Broadwind Energy, Inc. 13 60 Capstone Turbine Corporation China BAK Battery, Inc. China Electric Motor, Inc. China Ming Yang Wind Power Group Ltd. - ADR Digital Power Corporation ECOtality, Inc. FuelCell Energy, Inc. Generac Holdings, Inc. General Cable Corporation Global Power Equipment Group, Inc. Hoku Corporation Hydrogenics Corporation Lihua International, Inc. New Energy Systems Group (a) Ocean Power Technologies, Inc. 67 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Industrials - 8.1%(Continued) Electrical Equipment - 1.2%(Continued) Plug Power, Inc. $ Polypore International, Inc. PowerSecure International, Inc. Real Goods Solar, Inc. - Class A Renewable Energy Trade Board Corporation 75 Revolution Lighting Technologies, Inc. Satcon Technology Corporation SolarCity Corporation Trina Solar Ltd. - ADR Ultralife Corporation Valence Technology, Inc. Vu1 Corporation 90 Westinghouse Solar, Inc. Yingli Green Energy Holding Company Ltd. - ADR Industrial Conglomerates - 0.1% Raven Industries, Inc. Machinery - 1.7% Actuant Corporation - Class A Altra Holdings, Inc. American Railcar Industries, Inc. 26 Art's-Way Manufacturing Company, Inc. Astec Industries, Inc. 58 Briggs & Stratton Corporation China Valves Technology, Inc. CLARCOR, Inc. 13 Cleantech Solutions International, Inc. CNH Global N.V. Commercial Vehicle Group, Inc. Douglas Dynamics, Inc. Dynamic Materials Corporation Energy Recovery, Inc. EnPro Industries, Inc. ExOne Company (The) Federal Signal Corporation 58 Flow International Corporation FreightCar America, Inc. Greenbrier Companies, Inc. (The) Highway Holdings Ltd. IDEX Corporation L.B. Foster Company - Class A Lindsay Corporation Meritor, Inc. Miller Industries, Inc. Navistar International Corporation PMFG, Inc. SmartHeat, Inc. SPX Corporation Sun Hydraulics Corporation 68 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Industrials - 8.1%(Continued) Machinery - 1.7%(Continued) Twin Disc, Inc. $ Westport Innovations, Inc. Marine - 0.5% Baltic Trading Ltd. Eagle Bulk Shipping, Inc. Excel Maritime Carriers Ltd. FreeSeas, Inc. Genco Shipping & Trading Ltd. Navios Maritime Partners, L.P. Safe Bulkers, Inc. Seaspan Corporation Professional Services - 0.4% Advisory Board Company (The) CBIZ, Inc. Corporate Executive Board Company (The) CRA International, Inc. Hudson Global, Inc. Innovaro, Inc. Lightbridge Corporation Odyssey Marine Exploration, Inc. Pendrell Corporation Spherix, Inc. Thomas Group, Inc. (a) 7 Volt Information Sciences, Inc. Road & Rail - 0.3% Avis Budget Group, Inc. Heartland Express, Inc. Student Transportation, Inc. YRC Worldwide, Inc. Trading Companies & Distributors - 0.5% AeroCentury Corporation Armco Metals Holdings, Inc. Beacon Roofing Supply, Inc. BlueLinx Holdings, Inc. Houston Wire & Cable Company Kaman Corporation TAL International Group, Inc. Titan Machinery, Inc. Transportation Infrastructure - 0.0% (b) Sino-Global Shipping America Ltd. Information Technology - 13.4% Communications Equipment - 1.4% ADTRAN, Inc. Alliance Fiber Optic Products, Inc. 69 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Information Technology - 13.4%(Continued) Communications Equipment - 1.4%(Continued) Ambient Corporation $ Aruba Networks, Inc. Blackberry Ltd. Calix, Inc. DragonWave, Inc. EMCORE Corporation Extreme Networks, Inc. Globecomm Systems, Inc. Infinera Corporation KVH Industries, Inc. Loral Space & Communications, Inc. Oclaro, Inc. ParkerVision, Inc. Powerwave Technologies, Inc. Procera Networks, Inc. RIT Technologies Ltd. Telestone Technologies Corporation Ubiquiti Networks, Inc. ViaSat, Inc. Zhone Technologies, Inc. Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 1.3% 3D Systems Corporation Cray, Inc. Diebold, Inc. Fusion-io, Inc. Hauppauge Digital, Inc. iGo, Inc. Imation Corporation Intermec, Inc. Lexmark International, Inc. - Class A Logitech International, S.A. OCZ Technology Group, Inc. Silicon Graphics International Corporation Socket Mobile, Inc. 52 73 STEC, Inc. Super Micro Computer, Inc. Synaptics, Inc. USA Technologies, Inc. Electronic Equipment, Instruments & Components - 1.5% ClearSign Combustion Corporation Digital Ally, Inc. Document Security Systems, Inc. Dolby Laboratories, Inc. - Class A DTS, Inc. e.Digital Corporation Electro Rent Corporation 6 70 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Information Technology - 13.4%(Continued) Electronic Equipment, Instruments & Components - 1.5%(Continued) FARO Technologies, Inc. $ Ingram Micro, Inc. - Class A IPG Photonics Corporation Itron, Inc. KEMET Corporation Magal Security Systems Ltd. Mercury Systems, Inc. Mesa Laboratories, Inc. 31 Microvision, Inc. MTS Systems Corporation Nam Tai Electronics, Inc. National Instruments Corporation Neonode, Inc. OSI Systems, Inc. Parametric Sound Corporation PCM, Inc. RadiSys Corporation RealD, Inc. Research Frontiers, Inc. SMTC Corporation Superconductor Technologies, Inc. SYNNEX Corporation Uni-Pixel, Inc. Universal Display Corporation Viasystems Group, Inc. 12 Vishay Intertechnology, Inc. XcelMobility, Inc. Internet Software & Services - 3.2% Active Network, Inc. (The) Angie's List, Inc. AOL, Inc. Bankrate, Inc. Bazaarvoice, Inc. Bridgeline Digital, Inc. Brightcove, Inc. Carbonite, Inc. Constant Contact, Inc. Dice Holdings, Inc. E2open, Inc. FriendFinder Networks, Inc. Gogo, Inc. Innodata, Inc. j2 Global, Inc. KIT digital, Inc. Liquidity Services, Inc. LiveDeal, Inc. Local Corporation Marchex, Inc. - Class B Market Leader, Inc. 71 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Information Technology - 13.4%(Continued) Internet Software & Services - 3.2%(Continued) Marketo, Inc. $ MeetMe, Inc. Millennial Media, Inc. Monster Worldwide, Inc. NIC, Inc. OpenTable, Inc. Perion Network Ltd. QuinStreet, Inc. RealNetworks, Inc. Rediff.com India Ltd. - ADR Remark Media, Inc. Sify Technologies Ltd. - ADR SINA Corporation Sohu.com, Inc. SouFun Holdings Ltd. - ADR Stamps.com, Inc. 8 StarTek, Inc. Trulia, Inc. ValueClick, Inc. Velti plc Vistaprint N.V. Vocus, Inc. Web.com Group, Inc. WebMD Health Corporation 1 33 Yelp, Inc. YY, Inc. - ADR Zillow, Inc. IT Services - 1.0% Acorn Energy, Inc. Booz Allen Hamilton Holding Corporation CACI International, Inc. Cass Information Systems, Inc. CGI Group, Inc. - Class A 2 69 China Information Technology, Inc. CIBER, Inc. Convergys Corporation EVERTEC, Inc. Heartland Payment Systems, Inc. Higher One Holdings, Inc. ManTech International Corporation - Class A Planet Payment, Inc. PRGX Global, Inc. ServiceSource International, Inc. Zanett, Inc. Semiconductors & Semiconductor Equipment - 2.4% Advanced Micro Devices, Inc. Amkor Technology, Inc. ASML Holding N.V. 72 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Information Technology - 13.4%(Continued) Semiconductors & Semiconductor Equipment - 2.4%(Continued) Atmel Corporation $ Camtek Ltd. Canadian Solar, Inc. CSR plc - ADR 1 34 CVD Equipment Corporation DayStar Technologies, Inc. EZchip Semiconductor Ltd. Global-Tech Advanced Innovations, Inc. GT Advanced Technologies, Inc. Hanwha SolarOne Company Ltd. - ADR Himax Technologies, Inc. - ADR Hittite Microwave Corporation JA Solar Holdings Company Ltd. - ADR JinkoSolar Holding Company Ltd. - ADR Lattice Semiconductor Corporation LDK Solar Company Ltd. - ADR Mellanox Technologies Ltd. MEMSIC, Inc. Monolithic Power Systems, Inc. MoSys, Inc. Nanometrics, Inc. Photronics, Inc. ReneSola Ltd. - ADR Rubicon Technology, Inc. Rudolph Technologies, Inc. Silicon Motion Technology Corporation - ADR STR Holdings, Inc. Suntech Power Holdings Company Ltd. - ADR Teradyne, Inc. Tessera Technologies, Inc. Tower Semiconductor Ltd. Transwitch Corporation Ultratech, Inc. Veeco Instruments, Inc. Software - 2.6% ACI Worldwide, Inc. American Software, Inc. - Class A Augme Technologies, Inc. AVG Technologies N.V. Blackbaud, Inc. BluePhoenix Solutions Ltd. Bottomline Technologies, Inc. Brady Corporation Cadence Design Systems, Inc. Callidus Software, Inc. Changyou.com Ltd. - ADR China CGame, Inc. (a) Cimatron Ltd. CommVault Systems, Inc. 73 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Information Technology - 13.4%(Continued) Software - 2.6%(Continued) Ebix, Inc. $ Evergreen Energy, Inc. Fortinet, Inc. Future Healthcare of America GlobalSCAPE, Inc. Glu Mobile, Inc. Jive Software, Inc. Magic Software Enterprises Ltd. Majesco Entertainment Company MicroStrategy, Inc. - Class A Mitek Systems, Inc. NQ Mobile, Inc. - ADR RealPage, Inc. Rosetta Stone, Inc. Shanda Games Ltd. - ADR Sky-mobi Ltd. - ADR SolarWinds, Inc. Take-Two Interactive Software, Inc. Tangoe, Inc. THQ, Inc. TiVo, Inc. Top Image Systems Ltd. Trunkbow International Holdings Ltd. VirnetX Holding Corporation Voltari Corporation Vringo, Inc. Wave Systems Corporation - Class A Materials - 3.4% Chemicals - 1.0% Calgon Carbon Corporation Cereplast, Inc. Chemtura Corporation China Gengsheng Minerals, Inc. China Green Agriculture, Inc. Clean Diesel Technologies, Inc. Cytec Industries, Inc. Ferro Corporation Flotek Industries, Inc. Gulf Resources, Inc. Hawkins, Inc. Intrepid Potash, Inc. Kronos Worldwide, Inc. PolyOne Corporation Rentech Nitrogen Partners, L.P. Scotts Miracle-Gro Company (The) - Class A Senomyx, Inc. Sensient Technologies Corporation Yongye International, Inc. 74 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Materials - 3.4%(Continued) Chemicals - 1.0%(Continued) Zoltek Companies, Inc. $ Construction Materials - 0.0% (b) US Concrete, Inc. Containers & Packaging - 0.1% AEP Industries, Inc. Silgan Holdings, Inc. Metals & Mining - 2.1% A.M. Castle & Company AK Steel Holding Corporation Allied Nevada Gold Corporation AMCOL International Corporation Atlatsa Resources Corporation Aurcana Corporation Avalon Rare Metals, Inc. Avino Silver & Gold Mines Ltd. CD International Enterprises, Inc. China Gerui Advanced Materials Group Ltd. China Natural Resources, Inc. China Precision Steel, Inc. China Shen Zhou Mining & Resources, Inc. Crosshair Energy Corporation General Moly, Inc. General Steel Holdings, Inc. Globe Specialty Metals, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company Golden Star Resources Ltd. Great Northern Iron Ore Properties Harmony Gold Mining Company Ltd. - ADR Hecla Mining Company Horsehead Holding Corporation IAMGOLD Corporation Jaguar Mining, Inc. Kaiser Aluminum Corporation Kimber Resources, Inc. Mechel OAO - ADR Mercator Minerals Ltd. (a) 16 Mesabi Trust Midway Gold Corporation Molycorp, Inc. North American Palladium Ltd. Pershing Gold Corporation Polymet Mining Corporation Puda Coal, Inc. Royal Gold, Inc. RTI International Metals, Inc. 75 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Materials - 3.4%(Continued) Metals & Mining - 2.1%(Continued) Sandstorm Gold Ltd. $ Santa Fe Gold Corporation Seabridge Gold, Inc. Silver Bull Resources, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Stillwater Mining Company SunCoke Energy Partners, L.P. Tahoe Resources, Inc. Tanzanian Royalty Exploration Corporation Thompson Creek Metals Company, Inc. United States Antimony Corporation United States Steel Corporation Universal Stainless & Alloy Products, Inc. Walter Energy, Inc. Paper & Forest Products - 0.2% Mercer International, Inc. Orient Paper, Inc. Resolute Forest Products, Inc. Wausau Paper Corporation Telecommunication Services - 1.2% Diversified Telecommunication Services - 0.8% 8x8, Inc. Alaska Communications Systems Group, Inc. CenturyLink, Inc. 16 Cogent Communications Group, Inc. 35 Elephant Talk Communications Corporation Fairpoint Communications, Inc. Frontier Communications Corporation Inteliquent, Inc. Intelsat, S.A. Iridium Communications, Inc. Lumos Networks Corporation 10 magicJack VocalTec Ltd. Otelco, Inc. - Class A Radcom Ltd. Towerstream Corporation Wireless Telecommunication Services - 0.4% Boingo Wireless, Inc. Leap Wireless International, Inc. NII Holdings, Inc. NTELOS Holdings Corporation Sprint Corporation Utilities - 1.1% Electric Utilities - 0.2% Empire District Electric Company (The) IDACORP, Inc. 76 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 66.4%(Continued) Shares Value Utilities - 1.1%(Continued) Electric Utilities - 0.2%(Continued) MGE Energy, Inc. $ Northeast Utilities Otter Tail Corporation Portland General Electric Company Gas Utilities - 0.4% AmeriGas Partners, L.P. China Natural Gas, Inc. Ferrellgas Partners, L.P. Northwest Natural Gas Company Piedmont Natural Gas Company, Inc. South Jersey Industries, Inc. 19 UGI Corporation Independent Power Producers & Energy Traders - 0.3% American DG Energy, Inc. Atlantic Power Corporation Dynegy, Inc. Eurosite Power, Inc. Ormat Technologies, Inc. U.S. Geothermal, Inc. Multi-Utilities - 0.2% Just Energy Group, Inc. MDU Resources Group, Inc. Water Utilities - 0.0% (b) Connecticut Water Service, Inc. 6 Consolidated Water Company Ltd. Ecosphere Technologies, Inc. Pure Cycle Corporation Total Common Stocks(Proceeds $1,258,446,552) $ PREFERRED STOCKS - 0.0% (b) Shares Value Cabco Trust for J. C. Penney, 7.625% (Proceeds $74,455) $ OTHER INVESTMENTS - 14.7% Shares Value iPath S&P id-Term Futures ETN $ iPath S&P hort-Term Futures ETN SPDR S&P rust Vanguard S&P 500 ETF Total Other Investments(Proceeds $269,722,742) $ 77 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) RIGHTS - 0.0% (b) Shares Value Accelerate Diagnostics, Inc. (a) (Proceeds $0) $ WARRANTS - 0.0% (b) Shares Value American International Group, Inc. $ Magnum Hunter Resources Corporation Total Warrants(Proceeds $14,294) $ Total Securities Sold Short - 81.1% (Proceeds $1,528,258,043) $ ADR - American Depositary Receipt. (a) Security value has been determined in good faith by the Board of Trustees.Total value of such securities is $(188,756)at July 31, 2013, representing (0.0%)(b)of net assets (Note 1). (b) Percentage rounds to less than 0.1%. See accompanying notes to Schedules of Investments. 78 TFS MARKET NEUTRAL FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS July 31, 2013 (Unaudited) WRITTEN OPTION CONTRACTS Contracts Value of Options Premiums Received Call Option Contracts SPDR S&P rust, 08/17/2013 at $176 $ $ Put Option Contracts S&P 500 Index, 08/17/2013 at $1,700 30 SPDR S&P rust, 08/17/2013 at $160 Total Written Option Contracts $ $ See accompanying notes to Schedules of Investments. 79 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS July 31, 2013 (Unaudited) COMMON STOCKS - 96.8% Shares Value Consumer Discretionary - 17.3% Auto Components - 1.7% Federal-Mogul Corporation (a) $ Gentherm, Inc. (a) Stoneridge, Inc. (a) Superior Industries International, Inc. Tenneco, Inc. (a) Tower International, Inc. (a) Visteon Corporation (a) 4 Distributors - 0.1% VOXX International Corporation (a) Diversified Consumer Services - 1.4% Apollo Group, Inc. - Class A (a) Ascent Capital Group, Inc. - Class A (a) Bright Horizons Family Solutions, Inc. (a) Capella Education Company (a) Career Education Corporation (a) Carriage Services, Inc. Education Management Corporation (a) 62 Hillenbrand, Inc. ITT Educational Services, Inc. (a) 78 K12, Inc. (a) Steiner Leisure Ltd. (a) Stewart Enterprises, Inc. - Class A Strayer Education, Inc. Hotels, Restaurants & Leisure - 4.0% AFC Enterprises, Inc. (a) Ameristar Casinos, Inc. Bally Technologies, Inc. (a) Buffalo Wild Wings, Inc. (a) Carrols Restaurant Group, Inc. (a) CEC Entertainment, Inc. Denny's Corporation (a) Einstein Noah Restaurant Group, Inc. Fiesta Restaurant Group, Inc. (a) Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marcus Corporation Monarch Casino & Resort, Inc. (a) Multimedia Games Holding Company, Inc. (a) Nathan's Famous, Inc. (a) Red Robin Gourmet Burgers, Inc. (a) Ruth's Hospitality Group, Inc. SHFL entertainment, Inc. (a) Texas Roadhouse, Inc. Town Sports International Holdings, Inc. 80 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Consumer Discretionary - 17.3% (Continued) Household Durables - 1.6% American Greetings Corporation - Class A $ Bassett Furniture Industries, Inc. CSS Industries, Inc. Helen of Troy Ltd. (a) Libbey, Inc. (a) Meritage Homes Corporation (a) Skullcandy, Inc. (a) Universal Electronics, Inc. (a) ZAGG, Inc. (a) Internet & Catalog Retail - 0.7% 1-800-FLOWERS.COM, Inc. - Class A (a) Orbitz Worldwide, Inc. (a) Overstock.com, Inc. (a) Leisure Equipment & Products - 0.6% LeapFrog Enterprises, Inc. (a) Nautilus, Inc. (a) Smith & Wesson Holding Corporation (a) Steinway Musical Instruments, Inc. (a) Media - 3.2% A.H. Belo Corporation - Class A Belo Corporation - Class A Carmike Cinemas, Inc. (a) Clear Channel Outdoor Holdings, Inc. (a) Digital Generation, Inc. (a) E.W. Scripps Company (The) - Class A (a) Entravision Communications Corporation - Class A Global Sources Ltd. (a) Harte-Hanks, Inc. John Wiley & Sons, Inc. - Class A Journal Communications, Inc. (a) LIN Media, LLC - Class A (a) Martha Stewart Living Omnimedia, Inc. - Class A (a) MDC Partners, Inc. National CineMedia, Inc. Regal Entertainment Group - Class A Saga Communications, Inc. - Class A Salem Communications Corporation - Class A Starz - Series A (a) 34 Multiline Retail - 0.3% Bon-Ton Stores, Inc. (The) Gordmans Stores, Inc. (a) Specialty Retail - 2.7% Aaron's, Inc. Big 5 Sporting Goods Corporation Chico's FAS, Inc. 81 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Consumer Discretionary - 17.3% (Continued) Specialty Retail - 2.7% (Continued) Christopher & Banks Corporation (a) $ Citi Trends, Inc. (a) Express, Inc. (a) Kirkland's, Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. New York & Company, Inc. (a) Penske Automotive Group, Inc. 26 Pier 1 Imports, Inc. Sears Hometown and Outlet Stores, Inc. (a) Stein Mart, Inc. Trans World Entertainment Corporation Winmark Corporation Zale Corporation (a) Textiles, Apparel & Luxury Goods - 1.0% Culp, Inc. Maidenform Brands, Inc. (a) Movado Group, Inc. Perry Ellis International, Inc. R.G. Barry Corporation Steven Madden Ltd. (a) Wolverine World Wide, Inc. Consumer Staples - 3.0% Beverages - 0.2% Coca-Cola Bottling Company Consolidated Food & Staples Retailing - 0.8% Casey's General Stores, Inc. Chefs' Warehouse, Inc. (The) (a) Harris Teeter Supermarkets, Inc. Ingles Markets, Inc. - Class A Spartan Stores, Inc. Village Super Market, Inc. - Class A Food Products - 0.6% Darling International, Inc. (a) Farmer Brothers Company (a) 46 Inventure Foods, Inc. (a) J & J Snack Foods Corporation Limoneira Company Omega Protein Corporation (a) Seneca Foods Corporation - Class A (a) Household Products - 0.3% Central Garden & Pet Company - Class A (a) Orchids Paper Products Company Spectrum Brands Holdings, Inc. 82 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Consumer Staples - 3.0% (Continued) Personal Products - 1.1% Inter Parfums, Inc. $ Neptune Technologies & Bioressources, Inc. (a) Nutraceutical International Corporation Prestige Brands Holdings, Inc. (a) Revlon, Inc. (a) Energy - 7.8% Energy Equipment & Services - 3.3% Basic Energy Services, Inc. (a) Bristow Group, Inc. Dawson Geophysical Company (a) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc. (a) ION Geophysical Corporation (a) Matrix Service Company (a) Natural Gas Services Group, Inc. (a) Parker Drilling Company (a) Pioneer Energy Services Corporation (a) RigNet, Inc. (a) Tesco Corporation (a) TGC Industries, Inc. Tidewater, Inc. Unit Corporation (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 4.5% Abraxas Petroleum Corporation (a) Adams Resources & Energy, Inc. Alon USA Energy, Inc. Callon Petroleum Company (a) Carrizo Oil & Gas, Inc. (a) Crosstex Energy, Inc. Delek US Holdings, Inc. 13 Endeavour International Corporation (a) GasLog Ltd. Gastar Exploration Ltd. (a) Halcon Resources Corporation (a) Kodiak Oil & Gas Corporation (a) Magnum Hunter Resources Corporation (a) Midstates Petroleum Company, Inc. (a) Penn Virginia Corporation (a) REX American Resources Corporation (a) Rex Energy Corporation (a) Rosetta Resources, Inc. (a) Scorpio Tankers, Inc. SemGroup Corporation - Class A Stone Energy Corporation (a) Swift Energy Company (a) Synergy Resources Corporation (a) Targa Resources Corporation 83 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Energy - 7.8% (Continued) Oil, Gas & Consumable Fuels - 4.5% (Continued) Triangle Petroleum Corporation (a) $ W&T Offshore, Inc. Warren Resources, Inc. (a) Financials - 16.6% Capital Markets - 1.9% BGC Partners, Inc. - Class A 62 BlackRock Kelso Capital Corporation Cowen Group, Inc. (a) Diamond Hill Investment Group, Inc. FBR & Company (a) GAMCO Investors, Inc. - Class A Gladstone Capital Corporation 11 95 ICG Group, Inc. (a) Manning & Napier, Inc. MCG Capital Corporation Medallion Financial Corporation MVC Capital, Inc. NGP Capital Resources Company PennantPark Floating Rate Capital Ltd. Safeguard Scientifics, Inc. (a) 13 SWS Group, Inc. (a) U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) 15 WisdomTree Investments, Inc. (a) Commercial Banks - 3.3% Access National Corporation Bancorp, Inc. (The) (a) Bank of Marin Bancorp BNC Bancorp C&F Financial Corporation Camden National Corporation CapitalSource, Inc. Cardinal Financial Corporation CenterState Banks, Inc. CoBiz Financial, Inc. Eagle Bancorp, Inc. (a) Enterprise Financial Services Corporation Farmers Capital Bank Corporation (a) Fidelity Southern Corporation First Financial Holdings, Inc. First Horizon National Corporation 1 3 First Interstate BancSystem, Inc. Great Southern Bancorp, Inc. Hanmi Financial Corporation (a) Intervest Bancshares Corporation (a) Lakeland Financial Corporation MetroCorp Bancshares, Inc. NBT Bancorp, Inc. 52 84 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Financials - 16.6% (Continued) Commercial Banks - 3.3% (Continued) Northrim BanCorp, Inc. $ Pacific Continental Corporation Pacific Premier Bancorp, Inc. (a) Penns Woods Bancorp, Inc. Preferred Bank (a) Renasant Corporation Southwest Bancorp, Inc. (a) State Bank Financial Corporation StellarOne Corporation Sterling Bancorp Sterling Financial Corporation SVB Financial Group (a) 17 Synovus Financial Corporation TriCo Bancshares 88 Umpqua Holdings Corporation Union First Market Bankshares Corporation United Community Banks, Inc. (a) Virginia Commerce Bancorp (a) WesBanco, Inc. Wilshire Bancorp, Inc. Wintrust Financial Corporation Consumer Finance - 0.7% Cash America International, Inc. EZCORP, Inc. - Class A (a) First Cash Financial Services, Inc. (a) Nelnet, Inc. - Class A Nicholas Financial, Inc. World Acceptance Corporation (a) Diversified Financial Services - 0.5% Consumer Portfolio Services, Inc. (a) Gain Capital Holdings, Inc. MarketAxess Holdings, Inc. Marlin Business Services Corporation PHH Corporation (a) Insurance - 4.1% Allied World Assurance Company Holdings A.G. 40 American National Insurance Company American Safety Insurance Holdings Ltd. (a) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Baldwin & Lyons, Inc. Citizens, Inc. (a) 65 EMC Insurance Group, Inc. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A First American Financial Corporation Greenlight Capital Re Ltd. - Class A (a) 75 85 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Financials - 16.6% (Continued) Insurance - 4.1% (Continued) Hanover Insurance Group, Inc. (The) $ Hilltop Holdings, Inc. (a) Horace Mann Educators Corporation Infinity Property & Casualty Corporation Investors Title Company Kansas City Life Insurance Company Kemper Corporation Maiden Holdings Ltd. National Interstate Corporation Navigators Group, Inc. (The) (a) OneBeacon Insurance Group Ltd. - Class A Primerica, Inc. RLI Corporation Safety Insurance Group, Inc. Symetra Financial Corporation United Fire Group, Inc. Universal Insurance Holdings, Inc. Real Estate Investment Trusts (REIT) - 4.5% Agree Realty Corporation Apollo Commercial Real Estate Finance, Inc. Ares Commercial Real Estate Corporation ARMOUR Residential REIT, Inc. CapLease, Inc. Chatham Lodging Trust Chesapeake Lodging Trust 17 Chimera Investment Corporation Colonial Properties Trust Cousins Properties, Inc. Equity Lifestyle Properties, Inc. 62 Franklin Street Properties Corporation Geo Group, Inc. (The) Gramercy Property Trust, Inc. (a) Healthcare Realty Trust, Inc. Kite Realty Group Trust MFA Financial, Inc. Potlatch Corporation Resource Capital Corporation RLJ Lodging Trust Saul Centers, Inc. Select Income REIT Sovran Self Storage, Inc. Spirit Realty Capital, Inc. Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Terreno Realty Corporation UMH Properties, Inc. Universal Health Realty Income Trust Winthrop Realty Trust 86 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Financials - 16.6% (Continued) Real Estate Management & Development - 0.2% Forestar Group, Inc. (a) $ Thrifts & Mortgage Finance - 1.4% Apollo Residential Mortgage, Inc. Bank Mutual Corporation Charter Financial Corporation First Defiance Financial Corporation 59 OceanFirst Financial Corporation Oritani Financial Corporation Provident Financial Holdings, Inc. Provident Financial Services, Inc. Roma Financial Corporation (a) SI Financial Group, Inc. Tree.com, Inc. Walker & Dunlop, Inc. (a) Washington Federal, Inc. WSFS Financial Corporation 9 Health Care - 13.0% Biotechnology - 1.2% Clovis Oncology, Inc. (a) Coronado Biosciences, Inc. (a) 1 8 Emergent BioSolutions, Inc. (a) Keryx Biopharmaceuticals, Inc. (a) Nanosphere, Inc. (a) PDL BioPharma, Inc. Progenics Pharmaceuticals, Inc. (a) Spectrum Pharmaceuticals, Inc. TESARO, Inc. (a) 8 Threshold Pharmaceuticals, Inc. (a) Verastem, Inc. (a) Health Care Equipment & Supplies - 3.3% AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) ArthroCare Corporation (a) AtriCure, Inc. (a) Cantel Medical Corporation Cardiovascular Systems, Inc. (a) CONMED Corporation CryoLife, Inc. Cutera, Inc. (a) Exactech, Inc. (a) MAKO Surgical Corporation (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) Natus Medical, Inc. (a) Rochester Medical Corporation (a) RTI Surgical, Inc. (a) Solta Medical, Inc. (a) 87 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Health Care - 13.0% (Continued) Health Care Equipment & Supplies - 3.3% (Continued) STERIS Corporation $ SurModics, Inc. (a) Symmetry Medical, Inc. (a) Tornier N.V. (a) Utah Medical Products, Inc. Vascular Solutions, Inc. (a) West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.7% Addus HomeCare Corporation (a) Alliance Healthcare Services, Inc. (a) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) Capital Senior Living Corporation (a) CardioNet, Inc. (a) Chemed Corporation Corvel Corporation (a) Emeritus Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) 65 Health Net, Inc. (a) HealthSouth Corporation (a) Kindred Healthcare, Inc. (a) LHC Group, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) National Research Corporation - Class A (a) PharMerica Corporation (a) Providence Service Corporation (The) (a) Triple-S Management Corporation (a) U.S. Physical Therapy, Inc. 26 Universal American Corporation Vanguard Health Systems, Inc. (a) VCA Antech, Inc. (a) WellCare Health Plans, Inc. (a) Health Care Technology - 1.5% Allscripts Healthcare Solutions, Inc. (a) HealthStream, Inc. (a) MedAssets, Inc. (a) Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Quality Systems, Inc. Life Sciences Tools & Services - 1.2% Affymetrix, Inc. (a) Albany Molecular Research, Inc. (a) Bruker Corporation (a) Cambrex Corporation (a) 88 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Health Care - 13.0% (Continued) Life Sciences Tools & Services - 1.2% (Continued) Charles River Laboratories International, Inc. (a) $ Furiex Pharmaceuticals, Inc. (a) Harvard Bioscience, Inc. (a) Pharmaceuticals - 1.1% Alimera Sciences, Inc. (a) Cempra, Inc. (a) Cornerstone Therapeutics, Inc. (a) Hi-Tech Pharmacal Company, Inc. Impax Laboratories, Inc. (a) Lannett Company, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Sucampo Pharmaceuticals, Inc. (a) Industrials - 14.6% Aerospace & Defense - 0.9% AAR Corporation API Technologies Corporation (a) Engility Holdings, Inc. (a) 75 Esterline Technologies Corporation (a) Exelis, Inc. Huntington Ingalls Industries, Inc. Sparton Corporation (a) Air Freight & Logistics - 0.1% Forward Air Corporation Airlines - 0.7% Republic Airways Holdings, Inc. (a) Spirit Airlines, Inc. (a) Building Products - 0.4% Ameresco, Inc. - Class A (a) NCI Building Systems, Inc. (a) PGT, Inc. (a) Commercial Services & Supplies - 1.8% A.T. Cross Company - Class A (a) ARC Document Solutions, Inc. (a) CECO Environmental Corporation G&K Services, Inc. Heritage-Crystal Clean, Inc. (a) Herman Miller, Inc. Knoll, Inc. Multi-Color Corporation Steelcase, Inc. - Class A TMS International Corporation - Class A UniFirst Corporation US Ecology, Inc. 89 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Industrials - 14.6% (Continued) Construction & Engineering - 1.1% Argan, Inc. $ Dycom Industries, Inc. (a) EMCOR Group, Inc. Northwest Pipe Company (a) 17 Orion Marine Group, Inc. (a) Pike Electric Corporation Primoris Services Corporation Electrical Equipment - 0.7% AZZ, Inc. Powell Industries, Inc. (a) Preformed Line Products Company Vicor Corporation (a) Machinery - 3.2% Albany International Corporation - Class A Barnes Group, Inc. CIRCOR International, Inc. 43 ESCO Technologies, Inc. 78 Federal Signal Corporation (a) Gorman-Rupp Company (The) Graham Corporation Hardinge, Inc. 34 Harsco Corporation Hyster-Yale Materials Handling, Inc. - Class A John Bean Technologies Corporation Kadant, Inc. Lydall, Inc. (a) Met-Pro Corporation Mueller Industries, Inc. Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A NN, Inc. 41 Titan International, Inc. Toro Company (The) Twin Disc, Inc. Xerium Technologies, Inc. (a) Marine - 0.3% International Shipholding Corporation Matson, Inc. Professional Services - 2.2% Barrett Business Services, Inc. CDI Corporation Franklin Covey Company (a) FTI Consulting, Inc. (a) Heidrick & Struggles International, Inc. Korn/Ferry International (a) National Technical Systems, Inc. (a) 90 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Industrials - 14.6% (Continued) Professional Services - 2.2% (Continued) Navigant Consulting, Inc. (a) $ On Assignment, Inc. (a) Pendrell Corporation (a) Resources Connection, Inc. RPX Corporation (a) TrueBlue, Inc. (a) VSE Corporation Road & Rail - 1.6% Arkansas Best Corporation 44 Con-Way, Inc. 6 Landstar System, Inc. Marten Transport Ltd. Quality Distribution, Inc. (a) Roadrunner Transportation Systems, Inc. (a) Swift Transportation Company (a) Universal Truckload Services, Inc. (a) Trading Companies & Distributors - 1.6% Aceto Corporation Air Lease Corporation Aircastle Ltd. BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) GATX Corporation Textainer Group Holdings Ltd. Information Technology - 16.4% Communications Equipment - 1.9% Aviat Networks, Inc. (a) Black Box Corporation Brocade Communications Systems, Inc. (a) CalAmp Corporation (a) Digi International, Inc. (a) Extreme Networks, Inc. (a) Harmonic, Inc. (a) Infinera Corporation (a) InterDigital, Inc. NETGEAR, Inc. (a) Oplink Communications, Inc. (a) 59 ORBCOMM, Inc. (a) PCTEL, Inc. Riverbed Technology, Inc. (a) ShoreTel, Inc. (a) Sonus Networks, Inc. (a) Symmetricom, Inc. (a) Computers & Peripherals - 0.8% Datalink Corporation (a) Dot Hill Systems Corporation (a) 91 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Information Technology - 16.4% (Continued) Computers & Peripherals - 0.8% (Continued) Electronics For Imaging, Inc. (a) $ Immersion Corporation (a) Intermec, Inc. (a) Intevac, Inc. (a) Electronic Equipment, Instruments & Components - 3.5% Agilysys, Inc. (a) AVX Corporation Benchmark Electronics, Inc. (a) Clearfield, Inc. (a) Coherent, Inc. 45 CTS Corporation Daktronics, Inc. Fabrinet (a) GSI Group, Inc. (The) (a) KEMET Corporation (a) Key Tronic Corporation (a) 39 Mesa Laboratories, Inc. Methode Electronics, Inc. Multi-Fineline Electronix, Inc. (a) NeoPhotonics Corporation (a) Park Electrochemical Corporation 83 PC Connection, Inc. Plexus Corporation (a) Rogers Corporation (a) 10 Sanmina Corporation (a) ScanSource, Inc. (a) TTM Technologies, Inc. (a) Vishay Precision Group, Inc. (a) Internet Software & Services - 2.0% Active Network, Inc. (The) (a) Blucora, Inc. (a) comScore, Inc. (a) Demand Media, Inc. (a) eGain Corporation (a) IntraLinks Holdings, Inc. (a) Keynote Systems, Inc. Market Leader, Inc. (a) Move, Inc. (a) Perficient, Inc. (a) QuinStreet, Inc. (a) Support.com, Inc. (a) Unwired Planet, Inc. (a) XO Group, Inc. (a) 32 IT Services - 2.2% Acxiom Corporation (a) Cardtronics, Inc. (a) Cass Information Systems, Inc. 15 92 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Information Technology - 16.4% (Continued) IT Services - 2.2% (Continued) CIBER, Inc. (a) $ CoreLogic, Inc. (a) Euronet Worldwide, Inc. (a) 48 iGATE Corporation (a) Lender Processing Services, Inc. Lionbridge Technologies, Inc. (a) MAXIMUS, Inc. MoneyGram International, Inc. (a) PRGX Global, Inc. (a) 98 Office Electronics - 0.2% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 3.4% Alpha & Omega Semiconductor Ltd. (a) ATMI, Inc. (a) Axcelis Technologies, Inc. (a) Cabot Microelectronics Corporation (a) Cirrus Logic, Inc. (a) Diodes, Inc. (a) Entegris, Inc. (a) Exar Corporation (a) FormFactor, Inc. (a) Integrated Device Technology, Inc. (a) Intermolecular, Inc. (a) IXYS Corporation Mattson Technology, Inc. (a) Mindspeed Technologies, Inc. (a) Pericom Semiconductor Corporation (a) PLX Technology, Inc. (a) Semtech Corporation (a) Sigma Designs, Inc. (a) Silicon Image, Inc. (a) Silicon Laboratories, Inc. (a) Spansion, Inc. - Class A (a) 94 Supertex, Inc. Ultra Clean Holdings, Inc. (a) Vitesse Semiconductor Corporation (a) Volterra Semiconductor Corporation (a) Software - 2.4% ACI Worldwide, Inc. (a) Actuate Corporation (a) Advent Software, Inc. BroadSoft, Inc. (a) Compuware Corporation EPIQ Systems, Inc. ePlus, Inc. Guidance Software, Inc. (a) Monotype Imaging Holdings, Inc. 93 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Information Technology - 16.4% (Continued) Software - 2.4% (Continued) Pegasystems, Inc. $ Proofpoint, Inc. (a) PROS Holdings, Inc. (a) Rovi Corporation (a) Sapiens International Corporation N.V. SeaChange International, Inc. (a) 29 Synchronoss Technologies, Inc. (a) TeleCommunication Systems, Inc. (a) TeleNav, Inc. (a) Materials - 5.1% Chemicals - 1.8% A. Schulman, Inc. American Pacific Corporation (a) Arabian American Development Company (a) Chase Corporation Cytec Industries, Inc. 12 FutureFuel Corporation H.B. Fuller Company Innophos Holdings, Inc. Koppers Holdings, Inc. LSB Industries, Inc. (a) Minerals Technologies, Inc. Olin Corporation Penford Corporation (a) Tredegar Corporation 9 Zep, Inc. Construction Materials - 0.3% Texas Industries, Inc. (a) United States Lime & Minerals, Inc. (a) US Concrete, Inc. (a) Containers & Packaging - 0.8% Boise, Inc. Myers Industries, Inc. Metals & Mining - 1.1% Carpenter Technology Corporation Commercial Metals Company Horsehead Holding Corporation (a) 96 Materion Corporation Noranda Aluminum Holding Corporation Olympic Steel, Inc. RTI International Metals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A SunCoke Energy, Inc. (a) Tahoe Resources, Inc. (a) 8 Worthington Industries, Inc. 94 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Materials - 5.1% (Continued) Paper & Forest Products - 1.1% Buckeye Technologies, Inc. $ Clearwater Paper Corporation (a) 31 KapStone Paper and Packaging Corporation Louisiana-Pacific Corporation (a) Neenah Paper, Inc. Telecommunication Services - 1.9% Diversified Telecommunication Services - 1.3% Cbeyond, Inc. (a) 8 68 Cincinnati Bell, Inc. (a) Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A (a) IDT Corporation - Class B Inteliquent, Inc. Iridium Communications, Inc. (a) Premiere Global Services, Inc. (a) Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.6% NTELOS Holdings Corporation Telephone and Data Systems, Inc. USA Mobility, Inc. Utilities - 1.1% Electric Utilities - 0.5% El Paso Electric Company PNM Resources, Inc. Unitil Corporation Gas Utilities - 0.2% Chesapeake Utilities Corporation Delta Natural Gas Company, Inc. Multi-Utilities - 0.2% NorthWestern Corporation 95 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Utilities - 1.1% (Continued) Water Utilities - 0.2% American States Water Company $ California Water Service Group Total Common Stocks(Cost$62,260,883) $ Other Assets in Excess of Liabilities-3.2% Net Assets - 100.0% $ (a) Non-income producing security. See accompanying notes to Schedules of Investments. 96 TFS HEDGED FUTURES FUND SCHEDULE OF INVESTMENTS July 31, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS (a) - 21.1% Par Value Value U.S. Treasury Bills, 0.065%, due 10/31/2013 $ $ 0.055%, due 11/07/2013 0.065%, due 11/14/2013 0.060%, due 11/21/2013 0.060%, due 11/29/2013 0.060%, due 12/05/2013 0.087%, due 12/12/2013 0.070%, due 12/19/2013 0.074%, due 12/26/2013 0.053%, due 01/09/2014 Total U.S. Treasury Obligations(Cost$19,495,401) $ MONEY MARKET FUNDS - 60.6% Shares Value BlackRock Liquidity Funds TempFund Portfolio - Institutional Class, 0.04% (b) $ Fidelity Institutional Money Market Portfolio - Class I,0.07% (b) Goldman Sachs Financial Square Money Market Fund - Institutional Class, 0.07% (b) Morgan Stanley Institutional Liquidity Funds - Money Market Portfolio - Institutional Class, 0.06% (b) PIMCO Money Market Fund - Institutional Class, 0.01% (b) Vanguard Prime Money Market Fund - Investor Shares,0.01% (b) Total Money Market Funds(Cost$55,970,055) $ Total Investments at Value - 81.7% (Cost $75,465,456) $ Other Assets in Excess of Liabilities-18.3% (c) Net Assets - 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) The rate shown is the 7-day effective yield as of July 31, 2013. (c) Includes cash held as margin deposits for futures contracts. See accompanying notes to Schedules of Investments. 97 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS July 31, 2013 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Cocoa Future 09/13/2013 27 $ $ Coffee Future 09/18/2013 36 ) Corn Future 12/13/2013 ) Cotton No. 2 Future 12/06/2013 3 41 Ethanol Future 09/05/2013 59 Frozen Concentrate Orange Juice Future 09/10/2013 Lean Hogs Future 08/14/2013 82 Lean Hogs Future 10/14/2013 35 ) NY Harbor ULSD Future 08/30/2013 16 Rough Rice Future 09/13/2013 31 Soybean Future 11/14/2013 ) Soybean Meal Future 12/13/2013 11 ) Soybean Oil Future 12/13/2013 37 ) Sugar No. 11 Future 09/30/2013 75 ) Total Commodity Futures $ $ ) See accompanying notes to Schedules of Investments. 98 TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT July 31, 2013 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Brent Crude Oil Future 08/15/2013 2 $ $ ) Butter Cash Future 09/04/2013 4 Butter Cash Future 10/01/2013 3 Butter Cash Future 10/29/2013 4 Butter Cash Future 12/03/2013 5 Class III Milk Future 09/04/2013 52 Class III Milk Future 10/01/2013 40 Copper Future 09/26/2013 30 ) Crude Oil Future 08/20/2013 14 Feeder Cattle Future 08/29/2013 61 ) Gas Oil Future 08/12/2013 1 ) Gold Future 12/27/2013 8 Live Cattle Future 08/30/2013 18 ) Live Cattle Future 10/31/2013 63 Lumber Future 09/13/2013 60 ) Natural Gas Future 08/28/2013 38 Oats Future 12/13/2013 31 Palladium Future 09/26/2013 34 ) Platinum Future 10/29/2013 30 ) Silver Future 09/26/2013 16 ) Wheat Future 09/13/2013 9 Total Commodity Futures ) FINANCIAL FUTURES CBOE Volatility Index (VIX) Future 08/20/2013 CBOE Volatility Index (VIX) Future 09/17/2013 E-Mini S&P 500 Future 09/20/2013 ) Total Financial Futures Total Futures Contracts Sold Short $ $ See accompanying notes to Schedules of Investments. 99 TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS July 31, 2013 (Unaudited) 1. Securities valuation The portfolio securities of TFS Market Neutral Fund, TFS Small Cap Fund and TFS Hedged Futures Fund (the “Funds”) are valued at their fair values as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for long positions and at the closing ask price for short positions for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Futures contracts are generally valued at the last quoted sales price on the applicable valuation date.Futures contracts that trade on exchanges that close before 4:00 p.m. Eastern time are valued at the official settlement price of the primary exchange on which it is traded.Prices for these futures contracts are monitored by TFS Capital LLC (the Funds’ advisor) until 4:00 p.m. Eastern time to determine if fair valuation is required.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of TFS Capital Investment Trustand will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. The Funds’ investments and securities sold short have been categorized based upon a fair value hierarchy in accordance with the Financial Accounting Standards Board’s guidance on fair value measurement.The levels of the fair value hierarchy and their applicability to the Funds are described below: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities at the reporting date.Level 1 assets and liabilities may include common stocks, preferred stocks, closed-end, open-end and exchange-traded funds and notes, warrants, purchased options, written options, futures contracts and cash equivalents. · Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets and quoted prices for identical or similar assets or liabilities that are not active.Assets and liabilities included in this category may include common stocks and rights that trade infrequently or their trading has been temporarily halted and U.S. treasury obligations and corporate bonds with values that are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. · Level 3 inputs are unobservable inputs for the asset or liability and include situations where there is little, if any, market activity for the asset or liability. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement.The Funds’ assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized as Level 3. The following is a summary of the inputs used to value the Funds’ investments, securities sold short and other financial instruments as of July 31, 2013: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks $ $ $
